       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 1 of 68



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


 WILSON RAMOS, As Administrator       :
 of The Estate of Jose A.             :
 Maldonado, and Individually,         :         No. 3:16-CV-166 (VLB)
                                      :
       Plaintiff,                     :
                                      :              July 2, 2019
       v.                             :
                                      :
 TOWN OF EAST HARTFORD et al.,        :
                                      :
       Defendants.                    :

   MEMORANDUM OF DECISION GRANTING IN PART AND DENYING IN PART
    DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT [DKTS. 125, 126]

      Plaintiff Wilson Ramos (“Ramos”), as administrator of the Estate of his

deceased brother Jose A. Maldonado (the “Estate” or “Maldonado”), and

individually, brings this action against the Town of East Hartford and Officers

Jason Kaplan, James Lis, Jason Cohen, and Chief Scott Sansom (collectively,

“Defendants”). Plaintiff brings various state and federal claims stemming from the

fatal altercation he observed between Maldonado and Defendants Kaplan, Lis, and

Cohen on April 13, 2014.

      Before the Court are two motions for summary judgment. Defendants Town

of East Hartford, Lis, Cohen, and Sansom filed a Motion for Summary Judgment

(“Defendants’ Motion for Summary Judgment”). See [Dkt. 126 (Mot. for Summ. J.)].

Defendant Kaplan filed a separate Motion for Summary Judgment (“Defendant

Kaplan’s Motion for Summary Judgment”). See [Dkt. 125 (Def. Jason Kaplan’s Mot.

for Summ. J.)]. For the following reasons, the Court GRANTS IN PART AND DENIES
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 2 of 68



IN PART Defendants’ Motion for Summary Judgment and Defendant Kaplan’s

Motion for Summary Judgment.

                            I.     Factual Background1

      On April 12, 2014, Ramos and Maldonado attended a party and Maldonado

drank beer and cognac to the point of intoxication. They left early because

Maldonado was so intoxicated. [Dkt. 126-5 (Ramos Dep.) at 44:21-25, 49:16-52:6].

Ramos and Maldonado were half-siblings. Id. at 10:2-8. Ramos had never seen

Maldonado as drunk as he was that night. Id. at 43:24-44:1.

      While Ramos and Maldonado were walking towards Ramos’s car, a vehicle

occupied by Angel Arroyo, Liz Bigio, and three children stopped, and an argument

ensued during which Maldonado punched and shattered the glass of the driver’s

side window. Id. at 62:19-64:23; see also [Dkt. 126-6 (Bigio Dep.) at 18:8-13]; [Dkt.

126-7 (Arroyo Dep.) at 16:23-25]. Ms. Bigio called the police and Sergeant Lis was

the first to arrive on the scene alone. [Dkts. 126-5 at 69:22-70:6; 126-6 at 38:16-26;

126-8 (Lis Dep.) at 54:7-19]. Sergeant Lis spoke with Ms. Bigio and observed

damage to her vehicle. [Dkt. 126-8 at 54:7-23]. Ms. Bigio pointed to Ramos and

Maldonado and stated that one of them broke her window. Id.

      Sergeant Lis approached Ramos and Maldonado and observed Ramos

pushing Maldonado into the passenger seat of a motor vehicle. [Dkt. 126-5 at 70:18-

71:14]. Sergeant Lis instructed Ramos to move away from the vehicle, so he could

speak to Maldonado, but Ramos refused. [Dkt. 126-8 at 57:8-16]. At his deposition,



1
 The facts are taken from the parties’ Local Rule 56(a) Statements and the exhibits
submitted in support of and in opposition to Defendants’ Motion for Summary Judgment
and Defendant Kaplan’s Motion for Summary Judgment.
                                         -2-
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 3 of 68



Ramos admitted he heard Sergeant Lis’s command, but could no longer recall what

Lis said. [Dkt. 126-5 at 71:5-8]. Ramos admitted he did not comply with Sergeant

Lis’s command and told Lis to wait until he got Maldonado fully into the vehicle.

[Dkts. 126-5 at 116; 132-6 (Ramos Aff.) at ¶ 4; 126-8 at 57:3-58:25, 71:1-20]. After

Ramos got Maldonado into the vehicle, he turned around and Sergeant Lis sprayed

him with pepper spray. [Dkts. 126-5 at 71:1-4; 132-6 at ¶ 4; 126-8 at 56:21-57:23].

Ramos claims he did not have a chance to acknowledge Sergeant Lis’s command

voluntarily because he was pepper sprayed almost immediately after the

command. [Dkts. 132-3 (Ramos Dep.) at 72:13-18; 132-6 at ¶ 4]. Sergeant Lis, with

the help of Officer Miller who arrived on the scene, handcuffed Ramos and brought

him to the ground. [Dkts. 126-8 at 59:3-10; 132-3 at 72:24-73:6].

      Next, Sergeant Lis turned to Maldonado who was walking towards him with

clenched fists and saying, “Fuck you, motherfucker.” [Dkt. 126-8 at 59:22-60:11].

Sergeant Lis struck him in the face. Id. Then, Officer Parlapiano arrived, sprayed

Maldonado with pepper spray, and both officers brought Maldonado into custody.

Id. at 60:12-13. Once Maldonado was handcuffed, he continued to resist and try to

pull away. [Dkt. 126-10 (Cohen Dep.) at 65:21-24, 66:16-22].    Ramos did not see

this interaction between Maldonado and the officers because he was handcuffed

and face down on the ground. [Dkt. 132-3 at 74:15-75:11]. Officers Parlapiano and

Cohen observed Sergeant Lis struggling to take Maldonado into custody. [Dkts.

126-9 (Parlapiano Dep.) at 16:5-19; 126-10 at 62:24-63:2]. Mr. Arroyo and Ms. Bigio

also observed that the officers had a hard time controlling Maldonado. [Dkts. 126-

6 at 37:2-23; 126-7 at 22:12-21]. Mr. Arroyo described Maldonado like “a bullet



                                        -3-
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 4 of 68



going everywhere” and Ms. Bigio described him as “The Hulk.” [Dkts. 126-6 at

37:2-23; 126-7 at 25:1-20].

       After he was handcuffed, the officers observed that Maldonado was

intoxicated and continued to be uncooperative. [Dkts. 126-8 at 71:18-24; 126-10 at

65:12-66:22; 126-11 (Kaplan Dep.) at 133:21-134:12]. He struggled during the pat

down and refused to get into the police cruiser. [Dkts. 126-8 at 75:8-12; 126-11 at

133:24-134:6]. Ramos was compliant with the officers for the remainder of the night

and no additional force was used. [Dkt. 126-8 at 66:9-21]. Maldonado and Ramos

were put in separate police cruisers and transported to the East Hartford Police

Department headquarters by Officers Kaplan and Cohen, respectively. [Dkts. 126-

10 at 70:5-8; 126-11 at 145:9-19]. Maldonado was spitting at Officer Kaplan during

the transport, but Ramos was transported without incident. [Dkt. 126-11 at 145:12-

17].

       Upon arrival at the headquarters, Officers Kaplan and Cohen brought

Maldonado to the eyewash decontamination area in the booking room to let him

rinse his eyes, but he refused. [Dkt. 126-10 at 72:2-12; 126-11 at 145:20-147:6].

Plaintiff disputes that Maldonado refused, but he cites no evidence in support of

his assertion. Officers Kaplan and Cohen then escorted Maldonado into the holding

cell inside the booking area, uncuffed him, and locked him inside the cell. [Dkts.

126-17 (Holding Cell Video); 126-10 at 73:3-5; 126-11 at 146:17-147:6]. After he was

alone in the cell, Maldonado began pacing and disrobing. [Dkt. 126-17 at 2:00:49-

2:04:35].




                                        -4-
         Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 5 of 68



         Next, Officers Cohen and Kaplan escorted Ramos into the booking area and

allowed him to rinse his face in the eye decontamination area. [Dkts. 126-10 at

73:15-74:2; 126-11 at 147:11-148:10]. By this time, Sergeant Lis arrived in the

booking room. [Dkt. 126-8 at 77:21-78:5]. Maldonado had removed all of his

clothing except for his underwear and his right pant leg which was stuck around

his ankle over his shoe. [Dkt. 126-17 at 2:00:49-2:04:35]. The officers asked Ramos

if he was comfortable going into the holding cell with Maldonado and Ramos said

yes. [Dkt. 126-5 at 84:24-85:3]. Officers Kaplan and Cohen escorted Ramos to the

holding cell door and told Maldonado, who was inside the cell, to step away from

the door. Id. at 90:1-6. The officers removed Ramos’s handcuffs. Id. at 89:12-14.

One of the officers unlocked the holding cell door.

         What happened during the next two minutes was captured by two cameras,

neither of which recorded audio:

              Time on Camera2                                 Event

    2:04:36                                  Maldonado begins moving towards the
                                             door of the holding cell.
    2:04:38                                  Maldonado grabs the sliding door of
                                             the holding cell.
    2:04:39                                  Maldonado pushes the sliding door of
                                             the holding cell open and steps into the
                                             threshold of the door.
    2:04:40                                  Maldonado reaches the officers
                                             standing immediately outside of the
                                             sliding door of the holding cell.
    2:04:41                                  Maldonado is punched and pushed
                                             backwards towards the holding cell.
    2:04:42                                  Maldonado is pushed backwards and
                                             reenters the holding cell.



2
 Two timestamps are visible on the video. The Court uses the timestamp in the upper left
corner of the video in large white text. [Dkt. 126-17].
                                         -5-
     Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 6 of 68



          Time on Camera2                             Event

2:04:43                              Maldonado struggles with the officers
                                     who are crowded in the entrance of the
                                     cell. Maldonado punches forward
                                     towards the officers with his right arm.
2:04:44                              Maldonado continued to struggle with
                                     the officers.
2:04:45                              While struggling with the officers,
                                     Maldonado extends his left arm and
                                     tries to keep Sergeant Lis at bay.
                                     Officer Kaplan takes out his taser and
                                     aims it at Maldonado.
2:04:46                              Officer Kaplan takes a step forward still
                                     aiming the taser at Maldonado.
                                     Maldonado’s arms are bent at a ninety-
                                     degree angle. Maldonado takes a step
                                     to the side with his left leg. He does not
                                     appear to be advancing.
2:04:48                              Sergeant Lis punches Maldonado in the
                                     face with his left arm. Maldonado
                                     doubles over, spins approximately
                                     180º and is facing the back of the
                                     holding cell.
2:04:49                              Sergeant Lis pushes Maldonado from
                                     behind towards the holding cell wall
                                     directly opposite from the door.
                                     Maldonado extends his arms to catch
                                     himself. He falls forward and his head
                                     makes contact with the wall.
2:04:50                              Sergeant Lis runs towards Maldonado
                                     and hovers over him.
2:04:51                              Sergeant Lis stays near Maldonado
                                     leaning over him.
2:04:52                              Officer Kaplan continues to hold the
                                     taser aimed at Maldonado. With his
                                     other hand, he holds Ramos against
                                     the side of the holding cell against the
                                     cell wall.
2:04:53                              Maldonado braces his right arm on the
                                     floor and lifts his upper body off the
                                     floor.
2:04:54                              Maldonado sits on the floor with his
                                     upper body slumped forward over his
                                     legs.


                                  -6-
     Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 7 of 68



          Time on Camera2                              Event

2:04:55                              Sergeant Lis steps back from
                                     Maldonado. Officer Kaplan holds
                                     Ramos in the corner of the holding cell
                                     against the wall. He continues to hold
                                     the taser in his other hand.
2:04:56—2:04:59                      Maldonado remains seated leaning
                                     forward as his torso rocks slightly from
                                     side-to-side.
2:05:00                              The     officers    stand     back    from
                                     Maldonado who is still seated and
                                     leaning very far forward.
2:05:01—2:05:03                      Sergeant Lis takes out his handcuffs
                                     and moves towards Maldonado.
2:05:04                              Sergeant Lis and Officer Cohen
                                     continue to move towards Maldonado.
2:05:05—2:05:09                      Sergeant Lis and Officer Cohen move
                                     Maldonado        in    preparation      for
                                     handcuffing him.
2:05:09                              Sergeant Lis moves away from
                                     Maldonado towards Officer Kaplan and
                                     Ramos in the corner of the holding cell.
2:05:09—2:05:16                      Officer Cohen moves Maldonado to his
                                     side and begins handcuffing his wrists.
2:05:17                              Officer Kaplan joins Officer Cohen to
                                     assist in handcuffing Maldonado.
2:05:17—2:05:32                      Officers Kaplan and Cohen pull
                                     Maldonado’s arms behind his back and
                                     cuff him.
2:05:33—2:05:41                      Officers Kaplan and Cohen stand up
                                     behind Maldonado.
2:05:42—2:05:46                      Officer Cohen moves away from
                                     Maldonado towards the door of the
                                     holding cell.
2:05:47—2:05:57                      All three officers are stand in a circle
                                     around Maldonado. Ramos remains in
                                     the corner of the holding cell.
2:05:57—2:06:07                      Sergeant Lis moves towards the door
                                     of the holding cell, but all three officers
                                     remain in the holding cell with
                                     Maldonado. Ramos remains in the
                                     corner of the holding cell.
2:06:08                              Sergeant Lis, looking at Ramos, waves
                                     his hand towards the door of the
                                     holding cell.

                                  -7-
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 8 of 68



            Time on Camera2                                     Event

 2:06:09—2:06:11                            Ramos exits the holding cell followed
                                            by Sergeant Lis. Officers Cohen and
                                            Kaplan move towards the door of the
                                            holding cell.
 2:06:12—18                                 Officer Kaplan exits the holding cell
                                            followed by Officer Cohen.
 2:06:18—2:06:23                            All three officers leave the holding cell
                                            and remain in the area outside the open
                                            door of the holding cell.
 2:06:23—2:06:29                            One of the officers slides the door of
                                            the holding cell closed.
 2:06:30                                    The door of the holding cell is fully
                                            closed. Maldonado is left alone inside
                                            the holding cell lying on his side with
                                            his hands cuffed behind him.

      During the altercation with Maldonado, Defendant Kaplan deployed the taser

for twenty seconds. [Dkt. 132-2 (Taser Deployment Report)]. The maximum

recommended deployment time for a taser is fifteen seconds. [Dkts. 132-40 (ECW

Guidelines) at 18; 132-41 (Taser Training) at 5]. Tasing for longer than fifteen

seconds may increase the risk of serious injury or death and should be avoided.

[Dkt. 132-25 (Minor Dep.) at 110:17-25]. The taser prongs struck Maldonado in the

chest. [Dkt. 132-7 (Postmortem Examination) at 2]. Taser training warns against

targeting a person’s chest. [Dkts. 132-40 at 37; 132-41 at 4; 132-25 at 119; 132-24

at 88:3-7, 91:6-21; 132-18 at 36:6-23; 132-23 at 32:17-33:9].

      Ramos washed his eyes again and afterwards he sat unhandcuffed on the

floor outside of the holding cell, approximately eight feet away from Maldonado.

[Dkts. 126-5 at 99:18-100:10, 102:21-103:5, 102:21-23; 126-8 at 113:14-19; 126-17 at

2:09:40]. Officer Parlapiano arrived and observed Maldonado lying on the floor in

the holding cell. [Dkt. 126-9 at 37:20-22]. The officers did not reenter the cell to


                                         -8-
          Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 9 of 68



check on Maldonado until 2:10:34 AM–after approximately four minutes passed.

[Dkt. 126-17 at 2:10:34]. During that four-minute period, Maldonado remained lying

on the floor of the cell on his side with his hands cuffed behind his back moving

slightly every couple of seconds. The holding cell camera depicts his movements:

                Time on Camera                                      Event

    2:06:26—2:06:31                              Maldonado seen moving slightly.

    2:06:46—2:06:50                              Maldonado seen moving slightly.

    2:07:05—2:07:08                              Maldonado seen moving slightly.

    2:07:10                                      Maldonado seen moving slightly.

    2:07:22—2:07:25                              Maldonado seen moving slightly.

    2:07:27—2:07:293                             Maldonado seen moving slightly.

    2:07:46—2:07:50                              Maldonado seen moving slightly.

    2:07:53                                      Maldonado seen moving slightly.

    2:07:56—2:07:57                              Maldonado seen moving slightly.

    2:08:02                                      Maldonado seen moving slightly.

    2:08:06—2:08:08                              Maldonado seen moving slightly.

    2:08:12                                      Maldonado seen moving slightly.

    2:08:35                                      Maldonado seen moving slightly.

    2:09:03                                      Maldonado seen moving slightly.

    2:09:15                                      Maldonado seen moving slightly.

    2:09:25                                      Maldonado seen moving slightly.

    2:10:04—2:10:05                              Maldonado seen moving slightly.


3
    There is a gap in the video from 2:07:31 to 2:07:45. [Dkt. 126-17].
                                              -9-
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 10 of 68



      Plaintiff’s expert Dr. Robert Myerburg described these slight movements as

“gasping respirations,” which, to a trained eye, indicate that Maldonado suffered

potentially lethal brain trauma. [Dkt. 126-14 (Myerburg Dep.) at 114:12-115:9]. Dr.

Myerburg also testified that it is unlikely a police officer would not appreciate the

significance of the movements. Id. at 115:10-116:1. Dr. Myerburg testified that

while awareness that while gasping respiration was not something he was sure he

would hold a police officer to appreciate, “it does not matter because what they

didn’t do was respond to an unconscious patient.” Id. at 115:21-116:1. Defendant

Kaplan’s expert, Sergeant Henry Minor, testified that police officers are trained to

know the difference between normal breathing and agonal respiration. [Dkt. 132-

25 at 56:19-25].

      Defendants Kaplan, Lis, and Cohen were near the holding cell throughout

the four-minute period. The holding cell is surrounded by a chain link enclosure.

The officers observed Maldonado without entering the cell several times. [Dkts.

126-16 (Booking Room Video) at 2:07:41, 2:07:49, 2:07:58-2:08:03, 2:08:37, 2:10:14].

Ramos also observed Maldonado from the outside of the holding cell door. Id. at

2:09:26. Ramos initially thought Maldonado was sleeping but became concerned

and asked the officers to check on him. [Dkt. 126-5 at 100:21-101:17].

      The officers entered the cell at 2:10:34 AM. That was .29 seconds after the

last time the video depicted Maldonado moving. [Dkt. 126-17 at 2:10:34]. Prior to

that, the longest period Maldonado was still was .28 seconds between 2:08:35 and

2:09.03. [Dkt. 126-17 at 2:08:35-2:09.03].




                                        - 10 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 11 of 68



      The officers tried to rouse Maldonado, but they were unable to do so. [Dkt.

126-17 at 2:10:37-55]. Officer Cohen grabbed Maldonado and lifted his torso

upright. [Dkt. 126-17 at 2:11:00]. He tried to check for a pulse, but he was not sure

if he detected one. [Dkts. 126-17 at 2:11:44; 126-10 at 108:3-21].       Sergeant Lis

directed Officer Parlapiano to call for paramedics. Officer Parlapiano made the call

and requested assistance “as soon as possible.” [Dkts. 126-9 at 38:22-39:7; 126-18

(Audio Recording No. 6093498)]. Officer Parlapiano then took Ramos to a cell in

the cell block. [Dkt. 126-9 at 41:14-25]. Three minutes later, Officer Parlapiano

made a second radio call. [Dkts. 126-9 at 46:9-23; 126-19 (Audio Recording No.

609512)]. Although Officer Parlapiano did not examine Maldonado between the

first and second calls, he informed the paramedics that Maldonado was

unconscious.     [Dkt. 126-19].         None of the officers performed CPR or other

emergency medical procedures while waiting for the paramedics.

      Paramedics entered the cell at 2:16:36 AM and began CPR at 2:17:57 AM.

[Dkt. 126-17]. Maldonado was eventually transferred to Hartford Hospital where he

was pronounced dead. [Dkt. 132-31 (Prehospital Care Report Summary)].

                                  II.      Legal Standard

      Summary judgment should be granted “if the movant shows that there is no

genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). An issue is genuine

if “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact

is “material” if it “might affect the outcome of the suit under the governing law.” Id.

“[T]he substantive law will identify which facts are material in a given case.”



                                             - 11 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 12 of 68



Herbert Construction Co. v. Continental Ins. Co., 931 F.2d 989, 990 (2d Cir. 1991)

(quoting Anderson, 477 U.S. at 248). A material fact is one which establishes an

essential element of a claim or defense. A party asserting that a fact cannot be or

is genuinely disputed must support the assertion by:

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information, affidavits
      or declarations, stipulations (including those made for purposes of the
      motion only), admissions, interrogatory answers, or other materials;
      or

      (B) showing that the materials cited do not establish the absence or
      presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). A party asserting that a fact is or is not true must present

admissible evidence to support their assertion. Fed. R. Civ. P. 56(c)(2). At the

summary judgment stage of the proceeding, “allegations alone, without

[admissible] evidence to back them up, are not sufficient.” Welch-Rubin v. Sandals

Corp., No. 3-CV-481, 2004 WL 2472280, at *1 (D. Conn. Oct. 20, 2004) (citing Gottlieb

v. Cty. of Orange, 84 F.3d 511, 518 (2d Cir. 1996)); see also Martinez v. Conn. State

Library, 817 F. Supp. 2d 28, 37 (D. Conn. 2011). The moving party bears the burden

of proving not only that no genuine factual disputes exist but also that it is entitled

to judgment as a matter of law because the non-moving party cannot present

admissible evidence to establish the claim. See Vivenzio v. City of Syracuse, 611

F.3d 98, 106 (2d Cir. 2010).

      Where a defendant presents admissible evidence tending to show there is

no genuine issue of material fact for a jury to decide and she is entitled to judgment

as a matter of law, a plaintiff must produce admissible evidence raising a genuine



                                        - 12 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 13 of 68



issue of material fact to defeat summary judgment.           Fed. R. Civ. P. 56(c).

Conclusory statements unsupported by admissible evidence, speculation,

conjecture, or surmise do not create a genuine issue of fact for a jury to decide and

will not defeat summary judgment. See Gottlieb, 84 F.3d at 518; see also Fincher v.

Depository Trust & Clearing Corp., 604 F.3d 712, 726-27 (2d Cir. 2010); Welch-

Rubin, 2004 WL 2472280, at *1.

      “In determining whether that burden [of showing the absence of any genuine

issue of fact] has been met, the court is required to resolve all ambiguities and

credit all factual inferences that could be drawn in favor of the party against whom

summary judgment is sought.” Vivenzio, 611 F.3d at 106 (citing Anderson, 477 U.S.

at 255); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986). This means that “although the court should review the record as a

whole, it must disregard all evidence favorable to the moving party that the jury is

not required to believe.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

151 (2000); see Welch-Rubin, 2004 WL 2472280, at *1. Determinations of the weight

to accord to the evidence or assessment of the credibility of the witnesses are

improper on a motion for summary judgment as those assessments are the sole

province of the jury. See Hayes v. New York City Dep’t of Corrs., 84 F.3d 614, 619

(2d Cir 1996); see also United States v. Rem, 38 F.3d 634, 644 (2d Cir. 1994)). Put

another way, “[i]f there is any evidence in the record that could reasonably support

a jury’s verdict for the nonmoving party, summary judgment must be denied.” Am.

Home Assurance Co. v. Hapag Lloyd Container Linie, GmbH, 446 F.3d 313, 315-16

(2d Cir. 2006) (internal citation and quotation omitted). Only where there is no



                                       - 13 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 14 of 68



evidence upon which a jury could properly render a verdict for the party producing

it and upon whom the onus of proof is imposed, such as where the evidence offered

consists of conclusory assertions without further support in the record, may

summary judgment lie.

                             III.   Abandoned Claims

      “Federal courts may deem a claim abandoned when a party moves for

summary judgment on one ground and the party opposing summary judgment fails

to address the argument in any way.” Coltin v. Corp. for Justice Mgmt., Inc., 542 F.

Supp. 2d 197, 206 (D. Conn. 2008) (internal quotation marks omitted); see also

Olschafskie v. Town of Enfield, No. 15-CV-67, 2017 WL 4286374, at *11, n.8 (D. Conn.

Sept. 27, 2017). Plaintiff alleges numerous claims in his complaint and Defendants

moved for summary judgment on all of them. In his Motions in Opposition to

Summary Judgment, Plaintiff fails to oppose all of Defendants’ arguments.

Therefore, where noted in this decision, the Court deems certain claims abandoned

and grants summary judgment in favor of Defendants. See Ferraresso v. Town of

Granby, 646 F. Supp. 2d 296, 305 (D. Conn.        2009) (“grounds alleged in the

complaint, but not relied upon in summary judgment are deemed to be

abandoned”).




                                       - 14 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 15 of 68



                                   IV.      Federal Claims

                              A.         Section § 1983 Claims

       In a convoluted Count One, Plaintiff alleges a bevy of different § 1983 claims

against Defendants Kaplan, Lis, and Cohen with no clear or concise indication of

which claims are alleged against which officers.4

       Section 1983 provides that “any person who, acting under color of law,

‘subjects or causes to be subjected, any Citizen of the United States or other

person within the jurisdiction thereof to the deprivation of any rights, privileges, or

immunities secured by the Constitution and the laws’ of the United States shall be

liable to the injured party in actions at law.” Shattuck v. Stratford, 233 F. Supp. 2d

301, 306 (D. Conn. 2002) (quoting 42 U.S.C. § 1983). By comparing the operative

complaint and the briefing, the Court construes the operative complaint to allege

the following active claims: (1) unreasonable search and seizure by Ramos against

Defendant Lis; (2) excessive force by Ramos against Defendant Lis and by the

Estate against Defendants Kaplan, Lis, and Cohen; (3) failure to intervene by the

Estate against Defendants Kaplan, Lis, and Cohen; and (4) deliberate indifference

to medical needs by the Estate against Defendants Kaplan, Lis, and Cohen.

                  1.     Count 1 – Unreasonable Search and Seizure

                              i.         By Ramos Against Lis

       Ramos alleges that Defendant Lis arrested him without probable cause or

arguable probable cause in violation of the Fourth Amendment.5 The Fourth


4
  Plaintiff is reminded of Federal Rule of Civil Procedure 8(d) which states, “Each allegation
must be simple, concise, and direct.” Fed. R. Civ. P. 8(d).
5
   In Defendants’ Motion for Summary Judgment, they address unreasonable seizure
claims based on the investigative detention of Ramos and Maldonado. In his opposition
                                              - 15 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 16 of 68



Amendment protects individuals against “unreasonable searches and seizures.”

U.S. CONST. amend. IV. A warrantless arrest violates the Fourth Amendment unless

it is supported by probable cause. See United States v. Valentine, 539 F.3d 88, 93

(2d Cir. 2008) (internal quotation marks omitted) (“[A warrantless] arrest must be

supported by probable cause or else it violates the Fourth Amendment”).

“Probable cause to arrest a person exists if the law enforcement official, on the

basis of the totality of the circumstances, has sufficient knowledge or reasonably

trustworthy information to justify a person of reasonable caution in believing that

an offense has been or is being committed by the person to be arrested.” Id.

(quoting United States v. Patrick, 899 F.2d 169, 171 (2d Cir. 1990)); see also Walczyk

v. Rio, 496 F.3d 139, 156 (2d Cir. 2007). The existence of probable cause to arrest

constitutes justification and “is a complete defense to an action for false arrest.”

Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996) (quoting Bernard v. United States,

25 F.3d 98, 102 (2d Cir. 1994)); Fulton v. Robinson, 289 F.3d 188, 195 (2d Cir. 2002).

       We consider the elements of the offense for which an individual was arrested

to assess the objective reasonableness of the officers’ belief. Lennon v. Miller, 66

F.3d 416, 424 (2d Cir. 1995). “[T]he arresting officer need not have in hand evidence

which would suffice to convict,” but an arrest “without a warrant must stand upon

firmer ground than mere suspicion.” Wong Sun v. United States, 371 U.S. 471, 479

(1963). “The validity of the arrest does not depend on whether the suspect actually


briefing, Plaintiff does not address the investigative detention argument and therefore, the
Court assumes that Plaintiff alleges only unreasonable seizure based on Ramos’s arrest.
Defendants also address an unreasonable search and seizure claim by Ramos against
Defendant Cohen and by Maldonado against Defendants Lis and Cohen. Plaintiffs do not
address these arguments in their opposition briefing. Therefore, the Court deems them
abandoned. See [Dkt. 154 (Mot. to Amend Compl.)].
                                           - 16 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 17 of 68



committed a crime; the mere fact that the suspect is later acquitted of the offense

for which he is arrested is irrelevant to the validity of the arrest.” Michigan v.

DeFillippo, 443 U.S. 31, 36 (1979).

      Conn. Gen. Stat. § 53a-167a provides that “[a] person is guilty of interfering

with an officer when such person obstructs, resists, hinders or endangers any

peace officer . . . in the performance of such peace officer’s . . . duties.” CONN. GEN.

STAT. 53-167a(a). See Palmer v. Ruggiero, No. 10-CV-779, 2012 WL 3442411, at *4

(D. Conn. Aug. 14, 2012) (“Given [the plaintiff’s] failure to comply with [the officer’s]

orders to leave the area . . . probable cause existed for arresting him on a charge

of interfering with an officer”); see also Lagasse v. City of Waterbury, No. 09-CV-

391, 2011 WL 2709749, at *4 (D. Conn. Jul. 12, 2011) (collecting cases).

      Ramos’s unreasonable search and seizure claim against Defendant Lis must

fail because his arrest for interfering with an officer was indisputably supported by

probable cause. Sergeant Lis appeared at the scene of the altercation, was

informed by the complainant that that Maldonado, Ramos, or both quarreled with

her and broke her car window while she and her children were seated inside. [Dkt.

126-8 at 54:7-23]. Sergeant Lis approached and observed Ramos pushing

Maldonado into the passenger seat of their car. [Dkts. 126-5 at 70:18-71:14; 126-8

at 56:20-57:16]. Sergeant Lis instructed Ramos to move away from the car where

Maldonado was seated. [Dkts. 126-5 at 71:9-11; 126-8 at 57:11-16]. Ramos admitted

that he heard Sergeant Lis say something, which at the time of his deposition he

could no longer recall. [Dkt. 126-5 at 71:5-8]. However, he tacitly admitted it was a

command with which he refused to comply, stating he told Sergeant Lis to wait so



                                         - 17 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 18 of 68



he could get Maldonado fully into the vehicle. [Dkts. 126-5 at 71:1-20, 116; 132-6 at

¶ 4; 126-8 at 57:3-58:25]. Specifically, Ramos testified, “I believe [Sergeant Lis] said

something [before he used mace], I don’t recall what it was.” [Dkt. 126-5 at 71:5-8].

Ramos testified that Sergeant Lis “probably” wanted Ramos to move away from

the car. Id. at 71:9-11. Ramos further testified, “I said to [Sergeant Lis] that this is

my brother and I was just trying to be helpful.” Id. at 71:12-14. When Ramos turned

around, he was pepper sprayed by Lis. [Dkt. 126-8 at 57:18-23].

      In   his   opposition    briefing,   Ramos    submitted   an   affidavit   further

acknowledging that he refused to comply. He admits he “heard the police [officer]

say something to [him], and [he did not comply because he] was trying to complete

getting Jose squared away so that [he and Jose] could respond to them.” [Dkt.

132-6 at ¶ 4]. Despite Ramos’s efforts to recharacterize his refusal to cooperate

with Defendant Lis’s commands, the Court finds that the uncontroverted evidence,

including Ramos’s own admissions, shows that Ramos resisted Sergeant Lis’s

instruction and obstructed the officer’s investigation of the complaint to which he

was responding. For these reasons, Ramos’s unreasonable search and seizure

claim fails as a matter of law and Defendants’ Motion for Summary Judgment on

this claim is GRANTED.

                          2.     Count 1 – Excessive Force

      Ramos and the Estate bring excessive force claims against Defendants

Kaplan, Lis, and Cohen. Excessive force claims are governed by the Fourth

Amendment's “objective reasonableness” standard. See Graham v. Connor, 490

U.S. 386, 388 (1989). A police officer may use force to compel compliance, but “the



                                           - 18 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 19 of 68



use of force is contrary to the Fourth Amendment if it is excessive under objective

standards of reasonableness.” Saucier v. Katz, 533 U.S. 194, 201-02 (2001) (citing

Graham, 490 U.S. at 388). “Police officers’ application of force is excessive . . . if it

is objectively unreasonable in light of the facts and circumstances confronting

them, without regard to their underlying intent or motivation.” Maxwell v. City of

New York, 380 F.3d 106, 108 (2d Cir. 2004) (internal citation and quotation marks

omitted).

      Application of the objective reasonableness standard “requires a careful

balancing of the nature and quality of the intrusion on the individual's Fourth

Amendment interests against the countervailing governmental interests at stake.”

Graham, 490 U.S. at 396 (internal citation and quotation marks omitted). Further,

this evaluation must consider all the facts of the case, including the severity of the

crime, whether the arrestee posed an immediate threat to the safety of others, and

whether he actively resisted the arrest. Id. at 396; Carey v. Maloney, 480 F. Supp.

2d 548, 556 (D. Conn. 2007). Though the Second Circuit has not yet ruled on the

issue, many courts have viewed the “immediate threat to the safety of the officers

or others” as the most important Graham factor. See A.K.H. v. City of Tustin, 837

F.3d 1005, 1011 (9th Cir. 2016) (quoting Mattos v. Agarano, 661 F.3d 433, 441 (9th

Cir. 2011) (en banc)).

      “The reasonableness of a particular use of force must be judged from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision

of hindsight. . . . Not every push or shove, even if it may later seem unnecessary in

the peace of a judge’s chambers, violates the Fourth Amendment.” Graham, 490



                                         - 19 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 20 of 68



U.S. at 396 (internal citations omitted). “The calculus of reasonableness must

embody allowance for the fact that police officers are often forced to make split-

second judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular situation.” Id.

at 396-97. For an officer to be “grant[ed] summary judgment against a plaintiff on

an excessive force claim, . . . no reasonable factfinder could conclude that the

officers' conduct was objectively unreasonable.” Amnesty Am. v. Town of W.

Hartford, 361 F.3d 113, 123 (2d Cir. 2004).

                            i.    By Ramos Against Lis

      Ramos claims that Defendant Lis used excessive force against him when

effectuating his arrest by spraying him with pepper spray. The Second Circuit has

held pepper spray “has a variety of incapacitating and painful effects” and

“constitutes a significant degree of force.” Tracy v. Freshwater, 623 F.3d 90, 98 (2d

Cir. 2010) (holding that district court erred in granting summary judgment for

officer where a reasonable jury could find that “the use of pepper spray deployed

mere inches away from the face of a defendant already in handcuffs and offering

no further active resistance constituted an unreasonable use of force.”).

      Whether the use of pepper spray is excessive depends on the circumstances

under which it is used. Generally, the use of pepper spray alone when necessary

to compel a potentially dangerous person to comply with an officer’s orders has

not been found to be excessive. Thus, when an arrestee has not yet been

handcuffed or is resisting arrest, various courts within this district have found that

pepper spray is a reasonable use of force.         In addition, courts have held it



                                        - 20 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 21 of 68



appropriate to deploy pepper spray when necessary to eliminate a risk of harm.

McKnight v. Vasile, No. 11-CV-6328P, 2017 WL 1176051, at *28 (W.D.N.Y. Mar. 30,

2017) (“[W]here an individual is actively resisting arrest and refusing orders, and

the scene presents a risk to officer safety—courts have granted judgment to the

officers on the grounds that the use of pepper spray was not excessive or that the

officers were entitled to qualified immunity.”) (collecting cases); see also Buckley

v. Niagara Frontier Transp. Auth., Mfrs., No. 13-CV-1205, 2016 WL 7403812, at *2-3

(W.D.N.Y. Dec. 21, 2016) (granting summary judgment in favor of officers on

excessive force claim where plaintiff was pepper sprayed after resisting arrest,

flailing about, and attempting to flee while a crowd was forming); see also Roach

v. Okun, No. 13-CV-866, 2017 WL 3638464, at *4-5 (N.D.N.Y. June 6, 2017) (granting

summary judgment in favor of officer on excessive force claim where plaintiff was

pepper sprayed after climbing on a sink in a holding cell and threatening to hurt

himself), adopted by, No. 13-CV-866, 2017 WL 3638197, at *1 (N.D.N.Y. Aug. 23,

2017); see also Dawson v. City of Yonkers Police Dept., No. 99-CIV-9877, 2001 WL

969005, at *4 (S.D.N.Y. Aug. 21, 2001) (granting summary judgment in favor of

officers on excessive force claim where plaintiff was pepper sprayed after he

forced officers into a high speed chase and violently resisted arrest).

      Here, as explained above, Defendant Lis deployed pepper spray to compel

compliance with his command and to protect himself, the complainant and her

children, and possibly the Plaintiff from harm. When Defendant Lis came onto the

scene alone he spoke with Liz Bigio who told him that Maldonado had punched

and shattered her car window with her children inside. Defendant Lis observed the



                                       - 21 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 22 of 68



broken glass at the scene. He did not know for certain whether Ramos, Maldonado

or both men were involved in the altercation and responsible for the broken

window. He had reason to believe that a violent crime had been committed by

Ramos, Maldonado, or both.       The undisputed facts show that Defendant Lis

approached Ramos, who was trying to push Maldonado into a car, and ordered

Ramos to move away from the car.        Ramos expressly refused to comply with

Defendant Lis’s command. Ramos continued to try to push his brother into the car

even though he knew that Defendant Lis wanted him to stop. As Ramos huddled

with Maldonado in the car, refusing to comply with his command, Sergeant Lis

could not see everything they were doing. He could not see if they were preparing

to persist in resisting his authority. When Ramos turned around Defendant Lis did

not know whether Ramos was going to continue to resist and obstruct, become

aggressive, or submit to his authority. See Bozung v. Rawson, 439 Fed. App’x 513,

520 (6th Cir. 2015) (in determining that force used was reasonable, court noted “it

may have been difficult for the officers to judge [arrestee’s] intentions” to harm

officers).   In light of the circumstances on the scene, the Court finds it was

objectively reasonable for Defendant Lis to compel compliance with his command,

and to be concerned for his safety and that of others on the scene, and therefore it

was objectively reasonable for him to pepper spray Ramos when he turned around.

Thus, Defendants’ Motion for Summary Judgment as to Ramos’s excessive force

claim is GRANTED.




                                       - 22 -
        Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 23 of 68



                  ii.     By the Estate Against Kaplan, Lis, and Cohen

        The Estate argues that Defendants Kaplan, Lis, and Cohen all acted with

unreasonable and excessive force. First, the Estate argues that Defendant Kaplan

used excessive force by firing a taser into Maldonado’s chest at close range for

over twenty seconds. Second, the Estate claims that Defendant Lis acted with

excessive force by punching Maldonado in the head in the holding cell after he was

already struck with the taser by Defendant Kaplan and shoving him into the back

of the cell wall.       Lastly, the Estate argues that Defendant Cohen acted with

excessive force by spraying Maldonado with pepper spray after he had been

shoved to the ground by Defendant Lis and was handcuffed and seated on the cell

floor. In response, Defendants claim that summary judgment should be granted in

their favor because the undisputed facts show that their use of force was

reasonable under the circumstances. The Court will consider each use of force in

turn.

        The relevant facts, as viewed in the light most favorable to the Estate,

support its excessive force claims against Defendants Kaplan, Lis, and

Cohen. Maldonado was highly intoxicated, combative, and physically aggressive.

He cursed and charged at the officers after Ramos was pepper sprayed. He spit on

Officer Kaplan while he was in the back of Officer Kaplan’s cruiser in route to the

police station.

        Maldonado continued to act erratically at the police station. After being

placed in the holding cell, he paced the cell removing his clothing. He was in the

holding cell in the booking room while Defendants Kaplan, Lis, and Cohen



                                          - 23 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 24 of 68



attempted to place Ramos in the cell. He had almost completely disrobed and his

pants were hanging from one ankle. The officers unlocked the sliding door of the

holding cell but left it closed when Maldonado grabbed it with both hands and

forced it open. Undoubtedly, the officers had the right to use a reasonable degree

of force to compel Maldonado’s compliance and to repel the force Maldonado

exerted. The question is whether the facts raise a genuine issue as to whether the

officers used a degree of force greater than that required to achieve their legitimate

objective.

       After forcing the door open, Maldonado stepped over the threshold of the

cell and swung at the officers. [Dkt. 126-17 at 2:04:39-40]. Officer Lis pushed

Maldonado backwards into the cell. Id. About the same time Officer Kaplan fired

the taser into his chest, Maldonado attempted to punch the officers. Id. at 2:04:39-

43. Maldonado and the officers continued to struggle. Id. at 2:04:45. Officer Kaplan

continued to aim the taser at Maldonado who stepped to the side. Id. at 2:04:46-47.

Sergeant Lis punched Maldonado, who doubled-over, and Lis struck Maldonado

again from behind propelling him to the back of the holding cell where Maldonado

hit his head on the wall. Id. at 2:04:48-49. While still holding Ramos, Officer Kaplan

continued to aim the taser at Maldonado, who sat slumped over on the floor. Id. at

2:04:51. Maldonado remained subdued and he was handcuffed. Id. at 2:05:10. The

fight evolved rapidly, and the entire altercation lasted approximately twenty

seconds. Nevertheless, as set forth in detail below, the Court cannot find that

Defendant Kaplan, Lis, and Cohen’s use of force was objectively reasonable as a

matter of law.



                                        - 24 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 25 of 68



             a.    Taser by Defendant Kaplan

      Courts in the Second Circuit have found that tasers constitute a “significant

degree of force” and a “serious intrusion” on the individual’s Fourth Amendment

rights. See Bryant v. Meriden Police Dep’t, No. 13-CV-449, 2017 WL 1217090, at *7

(D. Conn. Mar. 31, 2017) (collecting cases); Read v. Town of Suffern Police Dep’t,

No. 10-CV-9042, 2013 WL 3193413, at *8 (S.D.N.Y. June 25, 2013) (holding that a

taser is a “serious intrusion into the core of the interests protected”).

      This use of force must be balanced against the Graham factors outlined

above – the severity of the crime, whether the arrestee posed an immediate threat

to the safety of others, and whether he actively resisted the arrest. Graham, 490

U.S. at 396. “Courts have [also] endorsed consideration of additional factors,

including: (1) the existence of less intrusive means of accomplishing the law

enforcement objective, (2) the nature and quality of any warnings that preceded the

use of force, and (3) the law enforcement objective justifying the use of force.”

Bryant, 2017 WL 1217090, at *10 (internal citations and quotation marks omitted).

The Court will consider each factor in turn.

      The Estate relies heavily on Bryant v. Meriden Police Department, but that

case differs in several key ways from the matter at hand. 2017 WL 1217090. The

Bryant Court found that an arrest for “simple possession of narcotics, not with

distribution or with possession with intent to distribute” did “not support the

government’s interest in tasing [the arrestee].” Id. at *11. Here, Maldonado was

arrested for a serious violent offense. When Sergeant Lis arrived on the scene, he

saw broken glass from Ms. Bigio’s car window and she identified Maldonado as the



                                        - 25 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 26 of 68



perpetrator. Maldonado was highly intoxicated and shattered the glass with his fist

when Ms. Bigio was inside the car with her boyfriend and her three children.

      Not only was Maldonado arrested for a far more serious crime, his behavior

at the station differed drastically from the arrestee in Bryant. When the arrestee in

Bryant was brought to the holding cell, he “had not offered any resistance since

his arrest and the officers, having found nothing during the arrest, had no reason

to believe he was armed.” Id. In contrast, as detailed above, Maldonado resisted

from the moment he encountered Sergeant Lis and was combative, using

retaliatory profanity.   He violently resisted arrest and was only brought into

custody with the assistance of multiple officers and pepper spray.         Then, he

refused to get in the police vehicle for transportation to the station and spit on

Defendant Kaplan during the ride. At the station, Maldonado refused to rinse his

eyes in the eyewash station. His aggression continued when he charged the cell

door, forced it open, attempted to force himself out of the holding cell, where three

police officers were standing, and physically resisted the Defendants’ efforts to

contain him.

      The circumstances in Bryant also differ sharply from the present case with

regard to the final two Graham factors—threat to the safety of others and resisting

arrest. The Bryant Court found that the arrestee “posed no immediate threat to the

officers or others at the time of the tasing.” Id. He was handcuffed and offered no

active resistance. Id. Here, the opposite is true. While Defendants Lis, Kaplan,

and Cohen were outside of the holding cell door uncuffing Ramos to place him

inside, Maldonado took the officers by surprise and overcame their force. He



                                       - 26 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 27 of 68



pushed the holding cell door open with two hands and lunged forward. Defendants

pushed and punched him before he moved backwards. Maldonado continued his

aggression and swung at the officers. The parties dispute whether Maldonado

made contact with any officers, but Plaintiff does not suggest that Maldonado did

not attempt to strike them. The undisputed evidence show Maldonado actively and

violently charged at Defendants Lis, Kaplan, and Cohen in the small space of the

holding cell in what can only be described as a melee. The video depicts Ramos

attempting to stay out of the scuffle.

      Turning to the additional factors for consideration, the Court finds that they

support the initial use of the taser. First, the officers attempted to close the holding

cell door and when that failed used physical force to contain Maldonado prior to

using the taser. They pushed and punched him, but he continued to fight back. See

Campos v. City of Glendale, No. CV-06-610, 2007 WL 4468722, at *5 (D. Ariz. Dec.

14, 2007) (finding that taser use was reasonable when prior use of physical force

did not lead to compliance). Second, the parties dispute whether Defendant Kaplan

warned Maldonado before using the taser. Defendant Kaplan testified that he

yelled taser more than once and Ramos testified that he did not. [Dkt. 126-11 at

160:7-9]; see also [Dkt. 126-5 at 91:10-16]. “Courts have consistently held that a

failure to warn before the release of a K-9 or the use of taser can constitute

excessive force depending on the circumstances.” Whitfield v. City of Newburgh,

No. 8-CV-8516, 2015 WL 9275695, at *16 (S.D.N.Y. Dec. 17, 2015). Here, the Court

finds that even if Defendant Kaplan did not warn Maldonado, it was reasonable

under these circumstances because the fight evolved unexpectedly and rapidly,



                                         - 27 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 28 of 68



and a warning was not feasible. See Bryan v. MacPherson, 630 F.3d 805, 831 (9th

Cir. 2010) (finding failure to warn tended to show force was unreasonable where

warning was feasible). Finally, the objective was to prevent imminent harm to

Ramos and the officers. See Bryant, 2017 WL 1217090, at *8 (“Though the Second

Circuit has not yet ruled on the issue, many courts have viewed the immediate

threat to the safety of the officers or others as the most important Graham factor.”)

(internal citations and quotation marks omitted).

      Although the Court has established that the initial use of the taser was

reasonable under the circumstances, it must consider the duration of the taser use.

The undisputed evidence shows that Defendant Kaplan deployed the taser for

twenty seconds. [Dkt. 132-22 (Taser Deployment Report)]. The parties dispute

whether Maldonado was resisting or posing a threat to the Defendants, and the

Court finds that the video is inconclusive on this issue.

      Ramos testified that Maldonado was “paralyzed from the Taser.” [Dkt. 126-

5 at 92:6-7]. The Defendants disagree. Defendant Lis testified that he thought the

taser was not working because Maldonado was still upright, but bent over and had

his hands near the taser probes. [Dkt. 126-8 at 99:2-25]. He explained further that,

“[t]he majority of times when I see somebody get tased, they’re they completely

lock up. They’re not able to bend over or put their hands near the probes like

they’re going to pull it out.   That was my first inclination.     And the second

inclination was there was a loud popping sound to the Taser. When we have our

training that’s not a connection that’s being made. . . . when it’s a good Taser hit

and good connection, it’s very quiet. . . . the combination of everything with him



                                       - 28 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 29 of 68



bending over, him putting his hands near the probes, Officer Kaplan saying he’s

going to pull out the probes, the sound of the Taser, I don’t think any of it was

working.”     Id. at 99:25-100:17. Similarly, Defendant Kaplan testified that he

expected Maldonado to become incapacitated, but instead he “made fists with his

hands while yelling and flexing up towards [Defendant Kaplan].” [Dkt. 126-11 at

160:15-24].

      It is well settled that force “should not be used lightly or gratuitously against

an arrestee who is complying with police commands or otherwise poses no

immediate threat to the arresting officer.” Tracy, 623 F.3d at 98; see Whitfield, 2015

WL 9275695, at *18 (“It is well-settled that an officer may not continue to use force

against a suspect who, although previously resistant, has been subdued.”).

Therefore, the reasonableness of force used by Defendant Kaplan depends on

when Maldonado was subdued and no longer a threat to Defendants or to Ramos.

Considering the video evidence and the testimony of the parties, the Court cannot

pinpoint as a matter of law when Maldonado was no longer resisting the

Defendants or posing a threat to their safety, in addition to Ramos’s safety.

Therefore, Defendant Kaplan’s Motion for Summary Judgment on the Estate’s

excessive force claim for use of a taser is DENIED.

              b.    Punch and Shove by Defendant Lis

      The Estate argues that Defendant Lis used excessive force by punching

Maldonado and pushing him into the wall of the holding cell because Maldonado

was already under the power of the taser at that time and was not resisting or

posing a threat to the officers. Like the use of the taser by Defendant Kaplan, the



                                        - 29 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 30 of 68



reasonableness of Defendant Lis’s use of force against Maldonado depends on

when Maldonado was subdued and no longer a threat to Defendants or to Ramos.

As explained above, the Court cannot determine as a matter of law when

Maldonado was no longer resisting the Defendants or posing a threat to their

safety, in addition to Ramos’s safety. In addition, a reasonable jury could find

Maldonado was no longer a danger after before he was last struck by Sergeant Lis.

Therefore, Defendants’ Motion for Summary Judgment on the Estate’s excessive

force claim for the punch and shove is DENIED.

            c.     Pepper Spray by Defendant Cohen

      The Second Circuit has found that it was objectively unreasonable for an

officer to use pepper spray “mere inches away from the face of a defendant already

in handcuffs and offering no further active resistance.” Tracy, 623 F.3d at 98. The

Estate argues that a reasonable jury could find that Defendant Cohen used

excessive force by spraying him with pepper spray after he was handcuffed. The

Court agrees. Here, the parties dispute the threshold issue of whether any force

was used at all. Ramos claims Maldonado was pepper sprayed by Defendant

Cohen. Ramos testified, “I was outside of his cell sitting down, while I was like,

looking when I said earlier that I was 8 feet away and I was seeing him and he was

facing down when they handcuffed him. They had a knee behind him and one of

the officers took his spray from his waist and sprayed him while he was on the

floor. That’s why I said, You didn’t have to do that, there’s no reason for that, he

was already handcuffed.” [Dkt. 132-3 at 152:13-153:20]. Officer Cohen testified that

he pointed his pepper spray can at Maldonado, even though Maldonado was



                                       - 30 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 31 of 68



handcuffed, as a precaution should he resist, but did not spray. [Dkt. 132-18 at

114:5-119:23]. Officer Cohen also admitted that at the time he placed the pepper

spray cannister in Maldonado’s face, Maldonado posed no risk of harm to anyone.

Id. at 117:14-19. A reasonable jury could credit Ramos’s testimony and find that

Officer Cohen pepper sprayed Maldonado while he was subdued and handcuffed

on the cell floor, and therefore, Defendant Cohen used excessive force against

Maldonado. For these reasons, Defendants’ Motion for Summary Judgment on the

Estate’s excessive force claim for use of pepper spray is DENIED.

                        3.     Count 1 – Failure to Intervene

                i.    By the Estate Against Kaplan, Lis, and Cohen

      Maldonado brings a claim for failure to intervene against Defendants Kaplan,

Lis, and Cohen arguing that they should have intervened to prevent the use of

excessive force by their fellow officers. “It is widely recognized that all law

enforcement officials have an affirmative duty to intervene to protect the

constitutional rights of citizens from infringement by other law enforcement

officers in their presence.” Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994)

(citations omitted). In this Circuit, “[a]n officer who fails to intercede is liable for

the preventable harm caused by the actions of the other officers where that officer

observes or has reason to know . . . (1) that excessive force is being used, (2) that

a citizen has been unjustifiably arrested, or (3) that any constitutional violation has

been committed by a law enforcement official. Id. (citations omitted). “In order for

liability to attach, there must have been a realistic opportunity to intervene to

prevent the harm from occurring.” Id. “Whether an officer had sufficient time to



                                         - 31 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 32 of 68



intercede or was capable of preventing the harm being caused by another officer

is an issue of fact for the jury unless, considering all the evidence, a reasonable

jury could not possibly conclude otherwise.” Id. Liability hinges on whether an

officer “permitted fellow officers to violate a suspect’s ‘clearly established

statutory or constitutional rights’ of which a reasonable person would have

known.” Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 129 (2d Cir. 1997) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Failure to intervene claims are

‘contingent upon the disposition of the primary claims underlying the failure to

intervene claim.’” Usavage v. Port Auth. of N.Y. & N.J., 932 F. Supp. 2d 575, 599

(S.D.N.Y. 2013) (quoting Matthews v. City of New York, 889 F. Supp. 2d 418, 443–44

(E.D.N.Y. 2012)).   Where the record does not disclose an underlying excessive

force violation, and does not suggest that an officer who observed the disputed

incident could have been aware of the use of excessive force, summary judgment

on a duty to intercede claim is appropriate. See Ferraresso v. Town of Granby, 646

F. Supp. 2d 296, 308 (D. Conn. 2009).

      As explained above, there is a genuine dispute of material fact regarding

whether Defendants Kaplan, Lis, and Cohen used excessive force against

Maldonado. However, even if a jury did find excessive force was used, because

the events evolved so rapidly and the officers were in such close proximity to one

another and to Maldonado, no reasonable jury could find that any of the officers

had an opportunity to anticipate, prevent or stop the force used by the others.

Therefore, the Court finds as a matter of law that Defendants did not fail to




                                        - 32 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 33 of 68



intervene to prevent the use of excessive force by their fellow officers against

Maldonado and their Motions for Summary Judgment on this claim are GRANTED.

             4.        Count 1 – Deliberate Indifference to Medical Needs

                  i.     By the Estate Against Kaplan, Lis, and Cohen

      The Estate alleges that Defendants Kaplan, Lis, and Cohen were deliberately

indifferent to his medical needs while he was a pretrial detainee. “A pretrial

detainee’s claims are evaluated under the Due Process Clause [of the Fourteenth

Amendment rather than the Eighth Amendment, as] ‘[p]retrial detainees have not

been convicted of a crime and thus may not be punished in any manner—neither

cruelly and unusually nor otherwise.’” Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir.

2017) (quoting Iqbal v. Hasty, 490 F.3d 143, 168 (2d Cir. 2007)). To prevail on such

a claim, a plaintiff must demonstrate: (1) that an official “denied [him] treatment

needed to remedy a serious medical condition,” and (2) that the official did so

“because of his deliberate indifference to that need.” Weyant v. Okst, 101 F.3d 845,

856 (2d Cir. 1996). When analyzing the sufficiently serious prong, the Court must

determine “whether the prisoner was actually deprived of adequate medical care.”

Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006). If so, the Court must then

consider “whether the inadequacy in medical care is sufficiently serious.” Id. at

280. For the mens rea prong, “the pretrial detainee must prove that the defendant-

official acted intentionally to impose the alleged condition, or recklessly failed to

act with reasonable care to mitigate the risk that the condition posed to the pretrial

detainee even though the defendant-official knew, or should have known, that the

condition posed an excessive risk to health or safety.” Darnell, 849 F.3d at 35.



                                          - 33 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 34 of 68



      Here, the Estate has sufficiently raised a genuine issue of material fact as to

whether Defendants were deliberately indifferent to his medical needs. As to the

first prong, the Estate has produced evidence that Defendants denied Maldonado

prompt medical care and the delay was sufficiently serious to his health, given the

length of the tasing and the location where Maldonado was tased. Defendants were

required to conduct a medical assessment after an individual was tased. [Dkts.

131-20 at 108:3-22; 131-23 (Lis Dep.) at 114:21-115:18]. They left the holding cell at

2:06:18 AM and did not return to physically check on Maldonado until 2:10:34 AM,

approximately four and one-half minutes later. When they determined that

Maldonado did not have a pulse, they did not perform CPR. Although Defendants

were not designated first responders, Defendants Kaplan and Lis were trained to

perform CPR. [Dkts. 131-24 (Kaplan Dep.) at 57:6-59:16; 131-23 at 42:24-43:5].

      The Estate’s experts also opine that Maldonado was deprived of adequate

medical care. Plaintiff’s expert Dr. Maria Haberfeld stated that “[b]ased on

departmental guidelines, as well as their training and experience, it should have

been evident to the officers that Mr. Maldonado was in need of medical assistance

and they should have provided or summoned such assistance immediately.” [Dkt.

132-19 (Haberfeld Report) at 9].     Another expert, Roger Clark, agrees: “[a]ny

reasonably trained officer who was present when Mr. Maldonado was Tased in the

chest for an extended period of time, was punched in the head, struck his head

against the cement wall, and appeared so suddenly flaccid, would know that he

was significantly injured and in a medical crisis that required immediate medical

care.” [Dkt. 132-11 (Clark Report) at 19].



                                        - 34 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 35 of 68



      In addition, Maldonado’s condition was sufficiently serious—it is undisputed

that when the Defendants reentered the holding cell, Maldonado was unconscious

and Defendants did not know if he had a pulse. Paramedics entered the cell at

2:16:36 AM, approximately six minutes after the officers returned to physically

check on Maldonado. The last time Kaplan is seen pointing the taser at Maldonado

is 2:05:09 AM. [Dkt. 126-17 at 2:05:09]. Medical assistance arrived more than ten

minutes after the officers left the cell and approximately twelve minutes after

Kaplan appears to have tased Maldonado last.

      Further, Maldonado was tased for a total of twenty seconds. As Defendant

Kaplan’s expert testified, taser training teaches that tasing for longer than fifteen

seconds may increase the risk of serious injury or death and should be avoided.

[Dkt. 132-25 at 110:17-25]. Taser training materials also indicate that tasing for

more than fifteen seconds should be avoided. [Dkts. 132-40 (ECW Guidelines) at

18; 132-41 (Taser Training) at 5]. In addition, as Defendants were aware, taser

training cautions against tasing in the chest. [Dkts. 132-40 at 37; 132-41 at 4; 132-

25 at 119; 132-24 at 88:3-7, 91:6-21; 132-18 at 36:6-23; 132-23 at 32:17-33:9]. Dr.

Myerburg opined that Maldonado could have survived if Defendants began

lifesaving treatment. [Dkt. 132-27 at 131:20-134:22].

      Turning to the mens rea prong, the Estate has also created a genuine issue

of fact as to whether Defendants recklessly failed to act with reasonable care to

mitigate a risk they knew or should have known to Maldonado’s health or safety. It

is undisputed that Maldonado was tased in a single interval for a continuous period




                                       - 35 -
        Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 36 of 68



of twenty seconds. Defendant Kaplan was aware that a taser can be lethal. [Dkt.

125-7 (Kaplan Dep.) at 84:12-24].

        Defendant Kaplan also knew that the regular taser cycle was five seconds.

Id. at 96:7-21. He was instructed to fire at five-second bursts then assess impact,

and he knew it was better to not exceed the five-second interval. Id. at 97:4-24.

Kaplan used the taser for a prolonged period, approximately four times that

recommended because he suspected it was not working; however, he did not know

for certain whether the taser was working and whether Maldonado received

excessive electrical charges. Id. at 260:13-261:9.

        Defendant Kaplan was also instructed to try not to target a person’s chest,

among other areas, because it could interfere with the heart. Id. at 88:3-10.

Defendant Cohen and Defendant Lis also knew that the chest was not the best spot

to target. [Dkt. 131-18 (Cohen Dep.) at 35:13-36:23; 131-23 (Lis Dep.) at 32:22-33:23].

When Defendant Kaplan initially began tasing, he was responding to Maldonado’s

unexpected and rapidly evolving aggression and was in very close quarters. A

reasonable officer under those conditions is unlikely to have the time and space to

target the taser. However, for at least a portion of the time he used the taser Officer

Kaplan did have the opportunity and space to target another part of Maldonado’s

body.

        Contrary to Defendants’ claims, the Court finds that a reasonable jury could

find that Defendants, with knowledge of Maldonado’s exposure to the taser in his

chest for an excessive period of time, knew that Maldonado needed immediate

medical attention and that his affect suggested he may have suffered a serious



                                        - 36 -
        Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 37 of 68



injury. Notwithstanding this knowledge, Defendants failed to provide reasonably

timely medical care. Therefore, Defendants’ Motions for Summary Judgment as to

the Estate’s claim for deliberate indifference to medical needs is DENIED.

                            5.    Count 2 – Monell Claim

   i.      By Ramos and the Estate Against Town of East Hartford and Sansom

        Ramos and the Estate bring a § 1983 claim against Defendants Town of East

Hartford and Chief Sansom. To state a claim under § 1983 against a municipality,

a plaintiff must show “(1) an official policy or custom that (2) causes the plaintiff to

be subjected to (3) a denial of a constitutional right.” Wray v. City of New York, 490

F.3d 189, 195 (2d Cir. 2007).     A plaintiff must prove “both the existence of a

municipal policy or custom and a causal connection between that policy or custom

and the deprivation of his constitutional rights.” Dodd v. City of Norwich, 827 F.2d

1, 5 (2d Cir. 1987). “Courts have recognized four ways for plaintiffs to demonstrate

a policy or custom: (1) a policy statement, ordinance, regulation, or decision

officially adopted and promulgated by that body’s officers; (2) conduct ordered by

a municipal official with policymaking authority; (3) actions taken pursuant to

governmental custom even though such a custom has not received formal

approval through the body’s official decisionmaking channels; or (4) a failure to

train municipal employees that amounts to deliberate indifference to the rights of

persons with whom the [employees] come into contact.” Walker v. City of New

York, No. 12-CV-5902, 2014 WL 1259618, at *2 (S.D.N.Y. Mar. 18, 2014) (internal

citations and quotation marks omitted).




                                         - 37 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 38 of 68



      Defendants argue they are entitled to summary judgment because Plaintiff

asserts only conclusory allegations unsupported by record evidence. In response,

Plaintiff claims he has clear record evidence of the following customs by Defendant

Town of East Hartford and Defendant Sansom: (1) condoning the firing of tasers

into suspects’ chests contrary to taser warnings; (2) discouraging officers from

providing lifesaving treatment; (3) failing to train its officers to obtain timely

emergency treatment; (4) condoning use of excessive force by the officers in this

case by its failure to perform a genuine internal affairs investigation.

      The Court considers Plaintiff’s claims that the Defendant Town of East

Hartford and Defendant Sansom maintained various improper customs or

practices collectively. “Monell's policy or custom requirement is satisfied where a

local government is faced with a pattern of misconduct and does nothing,

compelling the conclusion that the local government has acquiesced in or tacitly

authorized its subordinates’ unlawful actions.” Reynolds v. Giuliani, 506 F.3d 183,

192 (2d Cir. 2007) (citing Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737 (1989)).

“To demonstrate an official policy or custom, a plaintiff must show the existence

of a . . . practice that is so persistent and widespread that it constitutes a custom

or usage of which supervisory authorities must have been aware, or that a

municipal custom, policy, or usage can be inferred from the evidence of deliberate

indifference of supervisory officials as to such abuses.” EZ Pawn Corp. v. City of

New York, 16-CV-3852, 2019 WL 2393780, at *15 (E.D.N.Y. June 5, 2019) (internal

quotation marks omitted) (quoting Iacovangelo v. Corr. Med. Care, Inc., 624 F.

App'x 10, 13 (2d Cir. 2015)) (summary order). Plaintiff’s argument falls “far short of



                                        - 38 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 39 of 68



establishing a practice that is so persistent and widespread as to justify the

imposition of municipal liability.” Giacco v. City of New York, 308 Fed. App’x. 470,

472 (2d Cir. 2009) (internal quotations omitted) (finding that four examples of a

particular practice was not sufficient to establish pervasiveness to survive a

motion for summary judgment).

      First, Plaintiff argues that Defendant Town of East Hartford has a custom of

condoning the use of a taser in a suspect’s chest, and such custom is evidenced

by the fact that there were sixteen instances of taser firing in the chest over a two-

year period, from 2014 to 2015. [Dkt. 132-49 (EHPD Taser Statistics 2014-2015)].

Plaintiff presents no contextual evidence for the Court to determine the

significance of these numbers. See Tieman v. City of Newburgh, 13-CV-4178, 2015

WL 1379652, at *17 (S.D.N.Y. Mar. 26, 2015) (“The lawsuits cited by Plaintiff in the

PAC, even when combined with the allegations regarding the public forum

comments and the Matrix Report, are insufficient to plausibly support an inference

of a widespread custom . . . the fact that there were allegations of thirteen instances

of excessive force during arrests over four years (none of which involved findings

or admissions of culpability) during which hundreds, if not thousands, of arrests

were made does not plausibly demonstrate that the use of excessive force during

arrest was so frequent and pervasive to constitute a custom.”) (collecting cases).

Testimony from Defendant Sansom similarly fails to indicate a widespread policy.

He indicated that the sixteen incidents of tasing to the chest would not trigger a

supervisory response by him, but he also indicated that he does not review the use

of force unless it has been flagged by a reviewing officer as outside of the protocol.



                                        - 39 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 40 of 68



[Dkt. 132-20 (Sansom Dep.) at 136:9-14; 132:15-25; 120:5-121:23]. There is no

evidence that any of the sixteen incidents were flagged as outside of the protocol.

Nor is there any evidence they should have been flagged. There is no evidence of

the circumstances surrounding the taser incidents to suggest they were not

reasonable under the circumstances. Therefore, the Court finds that there is

insufficient evidence for a reasonable jury to find a widespread policy.

      Even if Plaintiff could establish a policy, however, Plaintiff has produced no

evidence of a causal link between the alleged custom and the alleged violation of

Ramos and Maldonado’s constitutional rights. There must be “a direct causal link

between the municipal policy or custom and the alleged constitutional

deprivation.” Outlaw v. City of Hartford, 884 F.3d 351, 373 (2d Cir. 2018) (internal

quotation marks omitted); see also Jie Yin v. NFTA, 188 F. Supp. 3d 259, 275-76

(W.D.N.Y. 2016) (granting summary judgment in “the absence of any showing of a

custom or practice as well as a direct causal link between that custom or practice

and the alleged violation of Plaintiff’s constitutional rights”). Here, Plaintiff has

presented no evidence that Defendants Kaplan, Lis, and Cohen understood that

there was a custom of permitting officers to fire a taser into a suspect’s chest such

that Defendant Kaplan understood he could do so with impunity. On the contrary,

the evidence shows the officers were aware that tasering someone in the chest

should be avoided. Therefore, Defendants’ Motion for Summary Judgment on the

theory of tasing in the chest is GRANTED.

      Second, Plaintiff claims that Defendants discouraged officers from providing

lifesaving treatment and condoned use of force by failing to perform a genuine



                                       - 40 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 41 of 68



internal affairs investigation. In support, Plaintiff cites Defendant Sansom’s

testimony that officers are not required to be first responders and the policy,

especially with regard to emergencies on police department property, was to call

the fire department because the department is in the building and the firefighters

are the designated first responders. [Dkt. 132-20 at 24:4-22, 27:19-23]. Plaintiff also

claims that the Defendants’ failure to follow their own policies regarding in-custody

deaths reflects its custom of condoning the use of excessive force. Defendant

Sansom testified that he did not recall what the East Hartford Police Department

did in response to the Connecticut State Police’s investigation report even though

his Department declared it would “review the Connecticut State Police’s

investigation report prior to declaring the final disposition of this case.” [Dkt. 132-

20 at 77:7-20]. Like Plaintiff’s claims regarding tasering in the chest, there is no

evidence of a widespread custom of discouraging officers from providing

lifesaving treatment and failing to perform internal investigations. Even if such

evidence existed, however, there is no evidence that Defendants failed to provide

treatment to Maldonado because of any alleged discouragement to do so or used

excessive force against Ramos and Maldonado because they believed an internal

investigation was unlikely. Plaintiff fails to present evidence of a practice of failing

to investigate.

      Lastly, Plaintiff claims that Defendants Town of East Hartford and Sansom

failed to train officers regarding timely emergency treatment. “A municipality's

culpability for a deprivation of rights is at its most tenuous where a claim turns on

a failure to train.” Connick v. Thompson, 563 U.S. 51, 61 (2011) (citation omitted).



                                         - 41 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 42 of 68



“To satisfy [§ 1983], a municipality's failure to train its employees in a relevant

respect must amount to deliberate indifference to the rights of persons with whom

the [untrained employees] come into contact.” Id. (internal quotation marks and

citation omitted). “A pattern of similar constitutional violations by untrained

employees is ordinarily necessary to demonstrate deliberate indifference for

purposes of failure to train.” Id. at 1360 (internal quotation marks and citation

omitted). “[T]o constitute deliberate indifference in a municipal failure to train or

supervise claim, a plaintiff must show that (1) a policymaker knew to a moral

certainty that his or her employees will confront a given situation; (2) the situation

would present employees with a difficult choice of the sort that training or

supervision would make less difficult, or a history of mishandling the situation;

and (3) the wrong choice by a city employee would frequently cause the deprivation

of a citizen's constitutional rights.” Jane Doe II v. City of Hartford, 1-CV-1026, 2005

WL 2009051, at *5 (D. Conn. Aug. 22, 2005) (citing Walker v. City of New York, 974

F.2d 293, 297-98 (2d Cir. 1992)). A plaintiff “must show that the need for more or

better supervision to protect against constitutional violations was obvious.” Vann

v. City of New York, 72 F.3d 1040, 1049 (2d Cir. 1995). “An obvious need may be

demonstrated through proof of repeated complaints of civil rights violations;

deliberate indifference may be inferred if the complaints are followed by no

meaningful attempt on the part of the municipality to investigate or to forestall

further incidents.” Id. A need may also be “obvious” enough to permit an inference

of deliberate indifference where a supervisory official fails to intervene after

personally witnessing an instance of “blatantly unconstitutional” conduct.



                                        - 42 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 43 of 68



Amnesty Am., 361 F.3d at 127 n.8. The municipality's failure to take action must

constitute “deliberate indifference, rather than mere negligence or bureaucratic

inaction.” Id. at 128.

      Plaintiff must also proffer “evidence as to the city’s training program and the

way in which that program contributed to the violation.” Id. at 127 n.8. A plaintiff

should present evidence of a training deficiency, including “how the training was

conducted, how better or different training could have prevented the challenged

conduct, or how ‘a hypothetically well-trained officer would have acted’ under the

circumstances.” Id. at 130 (internal citation and quotation marks omitted). “[T]he

factfinder’s inferences of inadequate training and causation must be based on

more than the mere fact that the misconduct occurred in the first place.” Id.

(internal citation omitted).

      Here, the record is completely devoid of evidence that there was an obvious

need for more training regarding timely emergency care. Although East Hartford

Police Department’s policy was for police officers not to perform CPR and to

summon the emergency medical responders employed by the fire department

located in the same building, Plaintiff presents no evidence of instances where

emergency care was not timely provided, or situations where supervisors

personally witnessed such failures. Therefore, Plaintiff’s claim that Defendants

were deliberately indifferent to the needs of pretrial detainees in police custody by

failing to train in emergency treatment fails as a matter of law. Jackson v. Town of

Bloomfield, No. 12-CV-00924, 2015 WL 1245850, at *19 (D. Conn. Mar. 18, 2015)

(granting summary judgment where plaintiffs “failed to provide evidence of



                                       - 43 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 44 of 68



deliberate indifference on the part of policymaking officials.”). For these reasons,

Defendants’ Motion for Summary Judgment on the theory of deliberate indifference

to emergency training is GRANTED.

                             B.     Qualified Immunity

      Defendants argue that they are immune from liability under the doctrine of

qualified immunity under which “government officials performing discretionary

functions generally are shielded from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982); see also Pearson v. Callahan, 555 U.S. 223, 231 (2009).             When

considering qualified immunity, “[t]he dispositive question is whether the violative

nature of particular conduct is clearly established [and] [t]his inquiry must be

undertaken in light of the specific context of the case, not as a broad general

proposition.” Mullenix v. Luna, 136 S.Ct. 305, 308, 193 L.Ed.2d 255, 308 (2015)

(internal citations and quotations omitted). For a right to be clearly established, it

must be “sufficiently clear that a reasonable official would understand what he is

doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987); see also

Reichle v. Howards, 566 U.S. 658, 664 (2012).

      The factors to assess in determining whether a right was clearly established

are: “(1) whether the right in question was defined with ‘reasonable specificity’; (2)

whether the decisional law of the Supreme Court and the applicable circuit court

support the existence of the right in question; and (3) whether under preexisting

law a reasonable defendant official would have understood that his or her acts were



                                        - 44 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 45 of 68



unlawful.” Pena v. DePrisco, 432 F.3d 98, 115 (2d Cir. 2005) (internal citation

omitted). This does not mean that there must be “a case directly on point, but

existing precedent must have placed the statutory or constitutional question

beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

       “Even where the plaintiff’s federal rights and the scope of the official’s

permissible conduct are clearly established, the qualified immunity defense

protects a government actor if it was ‘objectively reasonable’ for him to believe that

his actions were lawful at the time of the challenged act.” Lennon v. Miller, 66 F.3d

416, 420 (2d Cir. 1995) (citing Anderson, 483 U.S. at 641). Since law enforcement

officers must make prompt decisions in rapidly evolving situations “there can

frequently be a range of responses to given situations that competent officers may

reasonably think are lawful.” Walczyk v. Rio, 496 F.3d, 139, 154 n. 16 (2nd Cir.

2007). Qualified immunity is a “forgiving” standard. Amore v. Novarro, 624 F.3d

522, 530 (2d Cir. 2010). Qualified immunity “provides ample protection to all but

the plainly incompetent or those who knowingly violate the law.” Malley v. Briggs,

475 U.S. 335, 341 (1986). Only the most egregious conduct is not protected by

qualified immunity.

      “Qualified immunity is an affirmative defense and the burden is on the

defendant-official to establish it on a motion for summary judgment." Bailey v.

Pataki, 708 F.3d 391, 404 (2d Cir. 2013). In assessing the validity of a qualified

immunity defense, the Court is “not concerned with the correctness of the

defendants’ conduct, but rather the ‘objective reasonableness’ of their chosen

course of action given the circumstances confronting them at the scene.” Lennon,



                                        - 45 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 46 of 68



66 F.3d at 421. “For a defendant to secure summary judgment on the ground of

qualified immunity, he must show that no reasonable jury, viewing the evidence in

the light most favorable to the Plaintiff, could conclude that the defendant’s actions

were objectively unreasonable in light of clearly established law.” Ford v. Moore,

237 F.3d 156, 162 (2d Cir. 2001). “[A] court may grant [summary] judgment if it is

clear—after viewing the facts in the light most favorable to plaintiff—that

reasonable law enforcement officers could have disagreed about whether

defendants’ conduct violated the law.” Ozga v. Elliot, 150 F. Supp. 3d 178, 189 (D.

Conn. 2015).

                  1.    Qualified Immunity as to Ramos’s Claims

      Even if Sergeant Lis’s use of force against Ramos was unreasonable,

Ramos’s claim would still fail because Sergeant Lis is entitled to qualified

immunity.    Here, no reasonable jury could conclude that the force used by

Defendant Lis under these circumstances was objectively unreasonable in

violation of the Fourth Amendment. In fact, in Brown v. City of New York, the

Second Circuit recently affirmed the district court’s grant of qualified immunity on

similar facts. 862 F.3d 182, 189-92 (2d Cir. 2017). In Brown, the plaintiff repeatedly

refused to follow instructions of the officers who were attempting to handcuff and

arrest her. Id. at 190. The officers used pepper spray with prior warning to plaintiff,

kicked the plaintiff’s legs out from under her to bring her to the ground, and pushed

her face into the pavement. Id. The Court found that “[n]o precedential decision

of the Supreme Court or this Court ‘clearly establishes’ that the actions of [the




                                        - 46 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 47 of 68



officers], viewed in the circumstances in which they were taken, were in violation

of the Fourth Amendment.” Id.

      Similarly, in McKnight v. Vasile, the plaintiff challenged an officer’s use of

pepper spray against her while she was resisting arrest by a different officer. 2017

WL 1176051 at *26. The officer observed plaintiff resisting arrest and trying to enter

her home. Id. at *27. His attempts to physically restrain her failed and he deployed

his pepper spray without warning. Id. The officer testified that he deployed the

spray “after he failed to gain control of her and in the moment that she turned

toward him he felt vulnerable to a physical threat, such as a punch.” Id. The court

granted qualified immunity and found that “a reasonable officer in [his] position

would not have clearly understood that resort to one burst of pepper spray was

unlawful.” Id. at *28.

      Although Ramos did not physically resist arrest, he refused to comply with

Defendant Lis’s commands and obstructed his investigation of a violent

altercation. Defendant Lis was the only officer at the scene and he wanted to

ensure that Ramos and Maldonado did not drive away. [Dkt. 126-8 at 56:14-19]. At

this time, Maldonado was swearing and trying to get out of the car. Id. at 57:1-2.

Defendant Lis perceived that Maldonado was the aggressor. Id. at 57:4-7. Ramos

refused to comply and clenched his fists. Defendant Lis testified that he was fearful

because Ramos clenched his fists and was not obeying commands, so he pepper

sprayed him to “gain control of him.” Id. at 57:18-23. The Court finds that under

these circumstances a reasonable officer would not have understood that his acts

were unlawful and grants Defendant Lis qualified immunity on Ramos’s excessive



                                        - 47 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 48 of 68



force claim.   Therefore, Defendants’ Motion for Summary Judgment based on

qualified immunity is GRANTED.

                2.        Qualified Immunity as to the Estate’s Claims

                                a.    Failure to Intervene

      A police officer is entitled to qualified immunity unless his failure to

intervene was under “circumstances making it objectively unreasonable for him to

believe that his fellow officers’ conduct did not violate [the plaintiff’s] rights.”

Riciutti v. N.Y.C. Transit Auth., 941 F.2d 123, 129 (2d Cir. 1997); see also Berg v.

Kelly, 897 F.3d 99, 113 (2d Cir. 2018). As explained above, the Court finds as a

matter of law that no reasonable jury could find that Defendants had any

opportunity to prevent or stop the use of force by their fellow officers. Under these

circumstances, it was not objectively unreasonable for Defendants to believe that

their fellow officers’ conduct did not violate Maldonado’s rights. Therefore,

Defendants’ Motions for Summary Judgment based on qualified immunity are

GRANTED.

                     b.     Deliberate Indifference to Medical Need

      Maldonado’s right to be free from deliberate indifference to his medical

needs was clearly established on the night of his arrest. See Estelle v. Gamble,

429 U.S. 97, 106 (1976); Mills v. Fenger, 216 Fed. App’x 7, 11 (2d Cir. 2006) (citing

Liscio v. Warren, 901 F.2d 274, 276-77 (2d Cir. 1990)) (vacating summary judgment

against pretrial detainee and further finding that “defendants are not entitled to

qualified immunity because a pretrial detainee’s right not to be recklessly denied

treatment for a serious medical condition was ‘clearly established’ at the time these



                                          - 48 -
         Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 49 of 68



events transpired”); Lewis v. Clarkstown Police Dept., 11-CV-2487, 2014 WL

1364934, at *10 (S.D.N.Y. Mar. 31, 2014) (finding that “rights of pretrial detainees to

be free from . . . deliberate indifference to their serious medical needs are well

established” and denying summary judgment based on qualified immunity). Here,

there is a genuine issue of material fact regarding whether Defendants recklessly

denied Maldonado sufficient medical care. Given these factual disputes, the Court

cannot determine that Defendants’ actions were objectively reasonable as a matter

of law. Therefore, Defendants’ Motions for Summary Judgment based on qualified

immunity are DENIED.

                                c.     Excessive Force

    i.       Taser by Defendant Kaplan and Punch and Shove by Defendant Lis

         As of the date of this incident, it was clearly established within the Second

Circuit that tasing and physically assaulting an individual who was not actively

resisting arrest or posing an immediate threat to officers constituted excessive

force. See Whitfield, 2015 WL 9275695, at *18; see also Zachary v. City of Newburgh,

No. 13-CV-5737, 2016 WL 4030925, at *9 (S.D.N.Y. July 25, 2016) (“When officers

continue to apply force to an arrestee who is already subdued, it may be sufficient

for a jury to find such force to be excessive.”) (collecting cases). Here, there is a

genuine issue of material fact regarding whether Maldonado was resisting during

the entire time the taser was deployed and when Defendant Lis punched him and

shoved him towards the holding cell wall. This fact dispute precludes the Court

from granting summary judgment on qualified immunity grounds. See Orell v.

Muckle, No. 11-CV-97, 2012 WL 3231017, at *5 (D. Conn. Aug. 6, 2012) (denying



                                         - 49 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 50 of 68



summary judgment on qualified immunity grounds where a reasonable juror could

find officer used unreasonable force in deploying taser); see also Zachary, 2016

WL 4030925, at *9, 11 (denying summary judgment on qualified immunity grounds

where “the Court is simply not able to say as a matter of law precisely when plaintiff

was restrained to the point that he no longer posed a threat to officers’ safety”).

Therefore, Defendants’ and Defendant Kaplan’s Motions for Summary Judgment

on Maldonado’s excessive force claim based qualified immunity is DENIED.

                      ii.      Pepper Spray by Defendant Cohen

      At the time of Maldonado’s arrest, the Second Circuit had clearly established

that “no reasonable officer could have believed that he was entitled to use pepper

spray gratuitously against a restrained and unresisting arrestee.” Tracy, 623 F.3d

90, 99 n.5 (2d Cir. 2010). Since then, many courts have denied qualified immunity

to officers for using pepper spray on individuals who were not actively resisting

arrest or who had already been restrained. See, e.g., Knight v. City of New York,

No. 16-CV-7888, 2019 WL 95480, at *5 (S.D.N.Y. Jan. 2, 2019) (“[A]t least since Tracy,

deploying pepper spray in the face of [an individual] ‘already in handcuffs and

offering   no   further     active   resistance’    constitutes   a   clearly   established

unreasonable use of force.”) (citing Tracy, 623 F.3d at 98); Jackson v. Tellado, 236

F. Supp. 3d 636, 669 (E.D.N.Y. 2017) (“It is clearly established that the use of pepper

spray against a restrained and cooperative person constitutes excessive force.

Once Plaintiff was handcuffed and restrained, any additional use of force was

plainly unnecessary and thus violated clearly established law.”) (collecting cases);

Bryant, 2017 WL 1217090, at *15 (“Like other courts before me, I hold as a matter



                                           - 50 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 51 of 68



of law that it was clearly established in March 2011 that officers could not employ

a significant degree of force, such as a taser, against a suspect who was

handcuffed, surrounded by multiple officers in a police station holding cell, and

who did not pose either a threat to the officers or a threat of escape.”).

      Here, as explained above, the parties dispute whether Defendant Cohen

discharged his pepper spray at Maldonado. Because there are disputed facts as

to Defendant Cohen’s actions, the Court cannot determine if Defendant Cohen

acted reasonably and cannot find as a matter of law that he is entitled to qualified

immunity. For the foregoing reasons, Defendants’ Motion for Summary Judgment

based on qualified immunity is DENIED.

                                  V.     State Claims

         A.     Count 3 – Connecticut Constitutional Claims, Art. I, §§ 7, 9

      Ramos and the Estate bring claims against all Defendants under two

sections of the Connecticut Constitution.6 Article First, § 7 provides that “[t]he

people shall be secure in their persons, houses, papers and possessions from

unreasonable searches or seizures . . .” CONN. CONST. art. I, § 7. Article First, § 9

provides that “[n]o person shall be arrested, detained or punished, except in cases

clearly warranted by law.” Id. at § 9. In Binette v. Sabo, the Connecticut Supreme

Court recognized “a common-law cause of action under article first, §§ 7 and 9, of

[the state constitution] for the policy reasons articulated in Bivens v. Six Unknown



6
 Plaintiffs’ claims against Defendant Town of East Hartford fail as a matter of law because
“damages claims based on violations of the Connecticut constitution cannot be
maintained directly against a municipal entity.” McCullough v. Town of Rocky Hill, No.
CV155016831S, 2018 WL 1278220, at *3 (Conn. Super. Ct. Jan. 31, 2018) (internal citation
omitted).
                                          - 51 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 52 of 68



Named Agents of Federal Bureau of Narcotics, 403 U.S. 388.” 244 Conn. 23, 32

(1998); see also Lopez v. Smiley, 375 F. Supp. 2d 19, 23 (D. Conn. 2005) (“Binette

created a narrow cause of action for money damages under the Article First, §§ 7

and 9 of the Connecticut Constitution for illegal searches and seizures of private

homes by police officers, a cause of action that is equivalent to the federal Bivens

action under the Fourth Amendment to the United States Constitution.”).

      Following Binette, the Connecticut Appellate Court, in Martin v. Brady,

affirmed the dismissal of the plaintiff’s complaint finding that it was distinguishable

from Binette because the alleged conduct was not sufficiently egregious. 64 Conn.

App. 433, 441 (2001). The court noted that the Binette complaint “was sustained

because of its specific allegations of an unreasonable, egregious search and

seizure.” Id. at 440. In Martin, plaintiff alleged two improper intrusions into his

home, property damage, and physical harm. Id. The court found that these

allegations were “a far remove from the allegations of misconduct that underlay

Binette.” Id.

      Despite Martin, “[c]ourts in this District have diverged on the issue of

whether Binette created a cause of action for every violation of sections 7 and 9 or

only for those violations that are sufficiently egregious.” Gilbert v. Newton, No. 13-

CV-1715 JCH, 2015 WL 3755955, at *2 (D. Conn. June 15, 2015). Judges Hall and

Haight have found that, based on a close reading of Binette and its underlying

rationale, “a violation of sections 7 and 9 gives rise to a cause of action even if it

is not the result of egregious conduct.” Id.; see also Waller v. City of Middletown,




                                        - 52 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 53 of 68



50 F. Supp. 3d 171, 191-92 (D. Conn. 2014), order vacated in part on other grounds

on reconsideration, 89 F. Supp. 3d 279 (D. Conn. 2015).

      In the majority of cases, this Court has recognized Binette claims where

officers have entered a plaintiff’s premises illegally and seriously injured the

plaintiff. See e.g., Outlaw v. City of Hartford, No. 7-CV-1769, 2015 WL 1538230, *14

(D. Conn. April 6, 2015) (denying summary judgment where officers entered without

a warrant and seriously injured plaintiff who was not resisting or attempting to

flee); Fago v. Devin, No. HHD-CV-146053659S, 2015 WL 5135940, at *3 (Conn. Super.

Ct. July 31, 2015) (granting motion to strike because allegations that one officer

was aggressive and slammed plaintiff against a car and another coerced witnesses

for evidence necessary for plaintiff’s arrest did not rise to the level of egregious

misconduct necessary to state a cause of action); Faulks v. City of Hartford, No. 8-

CV-270, 2010 WL 259076, at *10 (D. Conn. Jan. 19, 2010) (granting summary

judgment where plaintiff was struck with a baton until he fell and could be

handcuffed on the grounds that this conduct did not rise to the level of egregious);

Conroy v. Caron, 275 F. Supp. 3d 328, 352 (D. Conn. 2017) (denying summary

judgment where officers unlawfully entered and searched a family’s home, used

excessive force on a teenager who was verbally objecting to their presence and

arrested multiple family members without probable cause).

      Here, the Court finds that Ramos and the Estate fail to state claims based on

the Connecticut Constitution as a matter of law. First, there was no illegal entry

into their private home. Ramos and Maldonado were on a public street when they

were arrested and placed in police custody in the booking room. Second, although



                                       - 53 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 54 of 68



the result of Ramos and Maldonado’s contact with police—Maldonado’s death—

was the most egregious imaginable, the Court cannot find that the police conduct

rose to the level and type of egregiousness required by Binette. The undisputed

facts demonstrate that Maldonado was attempting to exit the holding cell and

punched one of the officers. His conduct is wholly unlike that of other plaintiffs

who were compliant with the officers’ requests. In contrast, the record also reflects

that Ramos cooperated with the officers after his arrest, but he was not injured in

the altercation. On these facts, the Court finds that the Defendants’ conduct was

not sufficiently similar to the conduct at issue in Binette so as to warrant the

creation of a private cause of action. See, e.g., Nelson v. City of Stamford, No. 09-

CV-1690, 2012 WL 233994, at *12 (D. Conn. Jan. 25, 2012) (granting summary

judgment where one plaintiff admitted to resisting arrest and the other did not

sustain an injury because the conduct did rise to the level of egregious); see also

Edwards v. City of Hartford, No. 13-CV-878, 2015 WL 7458501, at *2, 5 (D. Conn.

Nov. 23, 2015) (granting summary judgment where one plaintiff was in close

proximity to a taser and pepper spray discharge and the other was pepper sprayed

on the grounds that the circumstances and injuries were not egregious).

      In addition, as this Court has previously acknowledged, “[t]here are

separation of powers considerations at issue which counsel against recognizing a

state constitutional claim. This case deals with police action, which is an extension

of the executive branch of municipal government. If a cause of action under the

state constitution is created here, it may lead to ‘second-guessing’ by the judiciary

of executive actions. This second-guessing could have a chilling effect on police



                                       - 54 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 55 of 68



actions.” Faulks, 2010 WL 259076 at *10. “The threat of liability . . . may have a

chilling effect on the zeal with which [police officers] undertake their

responsibilities.” Id. (quoting Kelley Prop. Dev., Inc. v. Lebanon, 226 Conn. at 314,

342 (1993)).

      For the foregoing reasons, Defendants’ Motions for Summary Judgment on

Plaintiff’s claims for violations of Articles 7 and 9 of the Connecticut Constitution

are GRANTED.

                           B.     Count 4 – Negligence Claim

                      i.        By Ramos Against All Defendants

      Ramos alleges that Defendants breached their duty to act with reasonable

care because, among other things, the Defendant officers acted with excessive

force and the Defendant Town of East Hartford and Chief Sansom failed to properly

supervise the Defendant Officers. Defendants first argue that Ramos’s claim fails

as a matter of law because a plaintiff cannot prevail on a negligence claim where

he also claims intentional use of excessive force. See e.g., Frappier v. City of

Waterbury, No. 7-CV-1457, 2008 WL 4980362, at *3 (D. Conn. Nov. 20, 2008)

(“Plaintiff may not prevail on a negligence claim when she has brought claims of

intentional use of excessive force and intentional infliction of emotional distress.”).

As Ramos points out, however, other judges within the District of Connecticut have

disagreed.     See e.g., Bussolari v. City of Hartford, No. 14-CV-00149, 2016 WL

4272419, at *4 (D. Conn. Aug. 12, 2016) (“I do not see why a special exception to

this general rule [allowing alternative theories of liability] should or must exist for

claims of intentional and negligent police misconduct in the excessive force



                                          - 55 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 56 of 68



context.”); Olschafskie, 2017 WL 4286374, at *7 (“[O]ther courts in this District have

allowed negligence-based and intent-based claims regarding the same conduct to

proceed to trial, which is consistent with federal pleading rules.”).

      In Bussolari, Judge Meyer questioned the rationale behind cases that

refused to allow alternative theories of liability:

      Those decisions cited above that have disallowed simultaneous
      intentional/negligent tort claims in this context have not elaborated on
      their reasoning other than to cite the fact of prior court rulings. They
      rely in part on cases applying New York law that appears to be
      different from Connecticut law . . . By contrast, it appears that
      Connecticut law allows for claims of negligence against police
      officers, including for negligent arrest and use of force . . . Similarly,
      Connecticut courts have allowed for recovery under Connecticut's
      negligence-based municipal liability statute, Conn. Gen. Stat. § 52-
      577n, in cases involving allegations of excessive force by police
      officers.

2016 WL 4272419, at *3-4 (internal citations and quotation marks omitted); see also

Olschafskie, 2017 WL 4286374, at *7. Judge Meyer concluded that “genuine fact

issues remain to allow a jury to consider whether the defendant officers are liable

for intentional torts or negligent torts . . . there are genuine issues of material fact

that are properly left to a jury regarding how defendants—and plaintiff—acted

during the arrest.” Bussolari, 2016 WL 4272419, at *3-4. As the Court has stated

repeatedly, the nature of the Defendants’ conduct is far from clear. Therefore, the

Court will allow the jury to decide whether Ramos can prove intentional or

negligent conduct. As Ramos cannot recover under multiple claims based on the

same conduct and harm, Defendants are not prejudiced.

      Defendants next claim that Ramos’s claim must fail because they are

immune. The Court will first consider immunity as applied to the officers involved



                                         - 56 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 57 of 68



at the scene, Defendants Lis, Kaplan, and Cohen. The Court will next consider the

immunity as to the Town of East Hartford and Defendant Sansom. Connecticut

employees may claim governmental immunity under common law for negligence

claims arising from their official acts that are discretionary rather than ministerial

in nature. See, e.g., Spears v. Garcia, 263 Conn. 22, 36 (2003); Belanger v. City of

Hartford, 578 F. Supp. 2d 360, 366 (D. Conn. 2008). “The manner in which a police

officer makes an arrest, including when to use force, is a discretionary act.” See,

e.g., Edwards, 2015 WL 7458501, at *4; Galindez v. Miller, 285 F. Supp. 2d 190, 195

(D. Conn. 2003). Therefore, Defendants Kaplan, Lis, and Cohen are entitled to claim

governmental immunity.      The Court also finds that Defendants Town of East

Hartford and Sansom are entitled to claim governmental immunity.7

      There are three exceptions to the governmental immunity for discretionary

acts: “first, where the circumstances make it apparent to the public officer that his

or her failure to act would be likely to subject an identifiable person to imminent

harm[;] second, where a statute specifically provides for a cause of action against

a municipality or municipal official for failure to enforce certain laws[;] and third,

where the alleged acts involve malice, wantonness or intent to injure, rather than

negligence.” Spears, 263 Conn. at 36, 818 A.2d 37.

      “Courts in this district have applied the identifiable person-imminent harm

exception in the context of excessive force claims based on affirmative acts where

the harm to the individual is so foreseeable as to create just such a duty of care.”

Belanger, 578 F. Supp. 2d at 367 (collecting cases). The Connecticut Supreme


7
 The Court discusses the application of governmental immunity to Defendant Town of
East Hartford in more detail in Section V.F.
                                        - 57 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 58 of 68



Court has laid out a three-part test for the identifiable person-imminent harm

exception to apply: “(1) an imminent harm; (2) an identifiable victim; and (3) a public

official to whom it is apparent that his or her conduct is likely to subject that victim

to that harm.” Doe v. Petersen, 279 Conn. 607, 616 (2006); Brooks v. Powers, 165

Conn. App. 44, 54 (2016) (same). For the exception to apply, all three elements

must be proven. Doe, 279 Conn. at 620.

      Ramos alleges that Defendants Kaplan, Lis, and Cohen used excessive force

by causing trauma to his head, increased his risk of harm, failed to use generally-

accepted law enforcement tactics, and failed to take measures to protect his health.

He also alleges that Defendants Town of East Hartford and Sansom failed to

properly hire, train, and supervise employees, failed to enforce lawful policies, and

tolerated wrongful policies. Defendants move for summary judgment on Ramos’s

claim in its entirety. In his opposition briefing, however, Ramos fails to address

the full claim and argues only the following: (1) Ramos was an identifiable victim

because he was the person against whom Defendant Lis used force, (2) Ramos was

subjected to an imminent harm while in police custody, and (3) it was apparent to

Defendant Lis that his conduct was likely to cause Ramos that harm because he is

the one who deployed the pepper spray. To the extent that Ramos alleges a

negligence claim, other than the negligence claim against Defendant Lis for

spraying him with pepper spray prior to his arrest, the Court deems it abandoned

and grants Defendants’ Motions for Summary Judgment on that claim.

      As to the claim against Defendant Lis, Ramos could constitute an identifiable

victim of the alleged harm, pepper spray, caused by the Defendant Lis’s force if



                                         - 58 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 59 of 68



such force was shown to be excessive. See, e.g. Jefferson v. Reddish, No. 12-CV-

1543, 2017 WL 62510, at *5 (D. Conn. Jan. 4, 2017) “[A plaintiff] could constitute an

identifiable victim of the alleged harms caused by the force applied if such force is

shown to be unauthorized as excessive.”). As explained above, however, the Court

finds that the undisputed facts show that Defendant Lis did not use excessive force

against Ramos at any point on the night of April 13, 2014. Therefore, because the

Court finds that Defendants Lis did not use excessive force against Ramos or

arrest him in an unreasonable manner as a matter of law, Defendant Lis is entitled

to governmental immunity and the identifiable person-imminent harm exception

does not apply. For the foregoing reasons, Defendants’ Motions for Summary

Judgment on Ramos’s negligence claim is GRANTED.

                         C.     Count 5 – Wrongful Death Claim

                    i.        By the Estate Against All Defendants

      The Estate brings a wrongful death claim against all Defendants. In

Connecticut, a decedent’s estate may recover “from the party legally at fault for

such injuries just damages together with the cost of reasonably necessary medical,

hospital and nursing services, including funeral expenses.” CONN. GEN. STAT. § 52-

555(a). As explained above in Section V.B., state governmental actors may claim

immunity for governmental acts that were discretionary and not ministerial.

Governmental acts are “supervisory or discretionary in nature” and ministerial acts

are those “to be performed in a prescribed manner without the exercise of

judgment or discretion.” Ravalese v. Town of East Hartford et al, No. 16-CV-1642,




                                          - 59 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 60 of 68



2019 WL 2491657, at *10 (D. Conn. June 14, 2019) (quoting Mulligan v. Rioux, 229

Conn. 716, 727 (Conn. 1994)) (internal citations and quotation marks omitted).

      To determine the nature of Defendants’ actions, the Court must consider the

Estate’s claim against each Defendant. The Estate alleges that Defendant Kaplan

used excessive force against Maldonado and Defendants Kaplan, Lis, and Cohen

failed to provide him seek prompt medical attention.        The decision as to the

appropriate type and amount of force is discretionary and the Court finds

Defendants may be immune unless an exception applies.

      The Estate alleges that Defendants Town of East Hartford and Sansom failed

to properly train officers, condoned improper practices, and discouraged officers

from using lifesaving medical treatment to save detainees’ lives. These acts are

discretionary in nature and Defendants Town of East Hartford and Sansom may

claim governmental immunity unless an exception applies.

      Defendants argue that they are immune, and the parties dispute whether the

identifiable person-imminent harm exception applies. Defendants Kaplan, Lis, and

Cohen argue that Maldonado was not an identifiable victim and it was not apparent

that their conduct was going to cause him imminent harm. As the Estate correctly

argues, however, “[c]ourts in this district have applied the identifiable person-

imminent harm exception in the context of excessive force claims based on

affirmative acts where the harm to the individual is so foreseeable as to create just

such a duty of care.” Belanger v. City of Hartford, 578 F. Supp. 2d 360, 367 (D. Conn.

2008) (collecting cases); see also, Keeney v. City of New London, 196 F. Supp. 2d

190, 202 (D. Conn. 2002) (denying summary judgment on wrongful death claim on



                                        - 60 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 61 of 68



the grounds that “officers’ alleged use of force after the plaintiff was handcuffed

posed an apparent and imminent harm to [arrestee]”); see also Jefferson, 2017 WL

62510, at *4 (denying summary judgment on negligence claim where “plaintiff could

constitute an identifiable victim of the alleged harms caused by the force applied if

such force is shown to be unauthorized as excessive”); see also Roguz v. Walsh,

No. 9-CV-1052, 2012 WL 6049580, at *9 (D. Conn. Dec. 5, 2012) (denying summary

judgment on governmental immunity and applying imminent harm exception where

“plaintiff was a clearly identifiable victim to Walsh, and it is undisputed that Walsh

purposefully hit and swung his baton at plaintiff. Plaintiff was put at risk of

imminent harm from Walsh’s hits and baton swings”). Here, Maldonado was an

identifiable victim when Defendant Kaplan tased him, when Defendant Lis punched

him and when Defendant Cohen allegedly pepper sprayed him. There is sufficient

evidence for a jury to conclude that Maldonado was subject to the possibility of

imminent harm and the Defendants were aware that their conduct was likely to

subject Maldonado to that harm. See Marsh v. Town of East Hartford, No. 16-CV-

928, 2017 WL 3038305, at *8 (D. Conn. July 18, 2017) (denying summary judgment

on governmental immunity where “there [was] sufficient evidence for a jury to

conclude that Marsh was an identifiable victim who was subject to possibility of

imminent harm during the course of the arrest”). Accordingly, as to Defendants

Kaplan, Lis, and Cohen, summary judgment on the Estate’s wrongful death claim

is DENIED.

      Defendants Lis and Cohen also argue that the Estate’s wrongful death claim

fails because there is no evidence of proximate cause. They cite Dr. Myerburg’s



                                        - 61 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 62 of 68



testimony that there was no evidence that Maldonado’s head hitting the wall led to

cardiac arrest and ultimately, Maldonado’s death.          [Dkt. 126-7 at 77:18-78:11,

104:20-105:7].   In response, Plaintiff argues that Maldonado’s cause of death is

disputed and cites the medical report which lists “blunt injury of head” as a

contributing cause of Maldonado’s death. [Dkts. 132-7 at 6; see also 132-35 (Gill

Dep.) at 50:5-17 (“I think the precordial and electric shock and the blunt injury of

the head are both kind of the processes that resulted in the death and the cardiac

arrhythmia.”)]. A reasonable jury could conclude that Defendants’ actions were a

proximate cause of Maldonado’s death. For the foregoing reasons, Defendants’

Motion for Summary Judgment on Plaintiff’s wrongful death claim as to Defendants

Kaplan, Lis, and Cohen is DENIED. See Kenney, 196 F. Supp. 2d at 202.

      The Court finds, however, that the identifiable victim-imminent harm

exception does not apply to Defendants Town of East Hartford and Sansom.8

Under the exception, “[i]mminent does not simply mean a foreseeable event at

some unspecific point in the not too distant future. Rather, we have required

plaintiffs to identify a discrete place and time period at which the harm will occur.”

Haynes v. City of Middletown, 314 Conn. 303, 318 (Conn. 2014) (quoting Bonington

v. Westport, 297 Conn. 297, 314 (2010) (collecting cases). The Estate argues that

Defendants condoned improper taser use, discouraged officers from performing

lifesaving medical treatment, failed to train officers to perform medical treatment,


8
  Since the Connecticut Supreme Court’s decision in Doe v. Petersen, “the prevailing
opinion of the lower courts in Connecticut appears to be in favor of applying the
identifiable victim/imminent harm exception to municipal immunity, too.” Seri v. Town of
Newtown, 573 F. Supp. 2d 661, 673 (D. Conn. 2008); see also Cooper v. City of Hartford,
No. 7-CV-823, 2009 WL 2163127, at *27 (D. Conn. July 21, 2009) (adopting the “prevailing
opinion”); Gothberg v. Town of Plainville, 148 F. Supp. 3d 168, 193 n.10 (D. Conn. 2015).
                                         - 62 -
       Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 63 of 68



and ratified use of excessive force. The Estate presents no evidence to establish

an imminent and specific harm and thereby fails to meet its burden to establish the

exception to governmental immunity as a matter of law. See Seri, 573 F. Supp. 2d

at 676 (granting summary judgment for town defendant where plaintiff did not

allege that it, “acting through a specifically identified public official, was on notice

that [plaintiff] was individually subject to a specific and imminent harm so that it

was in a position to make a decision that specifically impacted [plaintiff] and

caused the resulting harm.”); see also Elliott v. Harnett, 9-CV-00948, 2014 WL

4199663, at *8 (D. Conn. Aug. 22, 2014). Because the exception does not apply to

Defendants Town of East Hartford and Sansom, they are entitled to immunity.

Therefore, Defendants’ Motion for Summary Judgment on the Estate’s wrongful

death claim as to Defendants Town of East Hartford and Sansom is GRANTED.

               D.        Count 6 – Bystander Emotional Distress Claim

                    i.     By Ramos Against Kaplan, Lis and Cohen

      Ramos brings a claim for bystander emotional distress against Officers

Kaplan, Lis and Cohen. To recover on a claim for bystander emotional distress

under Connecticut law, Ramos must show “(1) he or she is closely related to the

injury victim, such as the parent or the sibling of the victim; (2) the emotional injury

of the bystander is caused by the contemporaneous sensory perception of the

event or conduct that causes the injury, or by arriving on the scene soon thereafter

and before substantial change has occurred in the victim's condition or location;

(3) the injury of the victim must be substantial, resulting in his or her death or

serious physical injury; and (4) the bystander’s emotional injury must be serious,



                                         - 63 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 64 of 68



beyond that which would be anticipated in a disinterested witness and which is not

the result of an abnormal response.” Clohessy v. Bachelor, 237 Conn. 31, 56 (1996).

      Defendants argue that Ramos’s bystander emotional distress claim fails as

a matter of law because the undisputed evidence shows he cannot meet the final

prong, serious emotional injury. This prong requires injuries so severe such as to

“warrant a psychiatric diagnosis or otherwise substantially impair the bystander’s

ability to cope with life’s daily routines and demands.” Squeo v. Norwalk Hosp.

Ass’n, 316 Conn. 558, 585 (2015). Defendants argue that Ramos cannot show a

serious emotional injury under either of these methods. First, Defendants note that

Ramos attended only three counseling sessions with Donald Topor, a Licensed

Clinical Social Worker (“LCSW”), even though he had the opportunity to attend ten

sessions through his employer. Ramos has not sought additional treatment since

those three sessions in the summer of 2017 and Defendants claim he has not

received a psychiatric diagnosis. Second, Defendants argue that Ramos’s full-time

employment and pursuit of his master’s degree evidence that he is fully capable of

coping with life’s demands.

      In response, Ramos points to evidence which shows a genuine dispute of

material fact. With regard to a psychiatric diagnosis, Ramos cites LCSW Topor

who diagnosed him with major depression, recurrent. LCSW Topor also noted

symptoms which may interfere with Ramos’s ability to cope with activities of daily

life such as depressed mood, diminished interest and pleasure, insomnia,

worthlessness, irritated mood, excessive anxiety, and irritability. Ramos testified

that he is triggered by police officers and celebrating family events.     He also



                                       - 64 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 65 of 68



testified that he has taken time off work because of his symptoms. The Court finds

that a reasonable jury could conclude that Ramos has established a claim for

bystander emotional distress. Therefore, Defendants’ Motions for Summary

Judgment on this claim are DENIED.

                          E.     Count 7 – False Arrest Claim

                     i.        By Ramos Against Lis and Cohen

      Ramos brings a state law claim for false arrest against Officers Lis and

Cohen. These claims must be dismissed for the same reasons that they were

dismissed under § 1983. See Jocks v. Tavernier, 316 F.3d 128, 134 (2d Cir.2003)

(“Claims for false arrest or malicious prosecution, brought under § 1983 to

vindicate the Fourth and Fourteenth Amendment right to be free from unreasonable

seizures, are ‘substantially the same’ as claims for false arrest or malicious

prosecution under state law.”). As explained above in Section IV.A.1, the Court

found that the undisputed facts show that there was probable cause for Officer Lis

to arrest Ramos. “It is well-established that probable cause is a complete defense

to claims of false imprisonment and false arrest.” Johnson v. Ford, 496 F. Supp.

2d 209, 213 (D. Conn. 2007); see also David v. Rodriguez, 364 F.3d 424, 433 (2d Cir.

2004). Because Officer Lis has established a complete defense, Ramos’s false

arrest claims fail as a matter of law. Therefore, Defendants’ Motions for Summary

Judgment on the false arrest claim are GRANTED.

                F.        Count 8 – Conn. Gen. Stat. § 52-557n Claim

          i.    By Ramos and the Estate Against Town of East Hartford




                                         - 65 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 66 of 68



      Conn. Gen. Stat. § 52-557n provides that a municipality shall be liable for

damages to person or property caused by the negligent acts or omissions of its

employees acting within the scope of their employment, provided that such acts or

omissions do not constitute “criminal conduct, fraud, actual malice or willful

misconduct.” See CONN. GEN. STAT. § 52-557n. Defendant Town of East Hartford

argues that it is entitled to governmental immunity to the same extent that the

individual defendants are entitled to such immunity on Ramos’s negligence claim.

The Court agrees.       See CONN. GEN. STAT. § 52-557n(a)(2)(B); Cooper, 2009 WL

2163127, at *27.    As noted above, the Defendants’ actions are discretionary

governmental acts, thus Defendant Town of East Hartford is immune for the acts

or omissions of its officers unless an exception applies. The Court previously

found that the identifiable person-imminent harm exception does not apply, and

the Defendants are immune from Plaintiff’s negligence claim. Therefore, Defendant

Town of East Hartford’s Motion for Summary Judgment on Plaintiffs’ § 52-557n

claim is GRANTED.

                   G.     Count 9 – Conn. Gen. Stat. § 7-465 Claim

          i.    By Ramos and the Estate Against Town of East Hartford

      Conn. Gen. Stat. § 7-465 provides that a municipality shall indemnify its

employees acting within the scope of their employment for all infringement of civil

rights or damage to person or property unless the damage was the result of a willful

or wanton act. See CONN. GEN. STAT. § 7-465. Defendant Town of East Hartford is

only liable to indemnify Defendants against Ramos’s negligence claim. Because

the negligence claim fails and there is no other claim for which Defendant Town of



                                        - 66 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 67 of 68



East Hartford can indemnify Defendants, Defendant Town of East Hartford’s Motion

for Summary Judgment on Plaintiffs’ § 7-465 claim is GRANTED.

                                 VI.   Conclusion

      For the foregoing reasons, Defendants’ Motions for Summary Judgment are

GRANTED IN PART and DENIED IN PART. Defendants’ Motions for Summary

Judgment are GRANTED are to the following claims: (1) unreasonable search and

seizure by Ramos against Defendant Lis; (2) excessive force by Ramos against

Defendant Lis; (3) failure to intervene by the Estate against Defendants Kaplan, Lis,

and Cohen; (4) Monell by Ramos and the Estate against Defendants Town of East

Hartford and Sansom; (5) Connecticut Constitution Articles 7 and 9 by Ramos and

the Estate against all Defendants; (6) negligence by Ramos and the Estate against

all Defendants; (7) wrongful death by the Estate against Defendants Town of East

Hartford and Sansom; (8) false arrest by Ramos against Defendants Lis and Cohen;

(9) Conn. Gen. Stat. § 52-557n by Ramos and the Estate against Defendant Town of

East Hartford; and (10) Conn. Gen. Stat. § 7-465 by Ramos and the Estate against

Defendant Town of East Hartford.       The following claims remain for trial: (1)

excessive force by the Estate against Defendants Kaplan, Lis, and Cohen; (2)

deliberate indifference by the Estate against Defendants Kaplan, Lis, and Cohen;

(3) wrongful death by the Estate against Defendants Kaplan, Lis, and Cohen; and

(4) bystander emotional distress by Ramos against Defendants Kaplan, Lis, and

Cohen.




                                       - 67 -
      Case 3:16-cv-00166-VLB Document 189 Filed 07/02/19 Page 68 of 68



                                                IT IS SO ORDERED.

                                                            /s/
                                                Hon. Vanessa L. Bryant
                                                United States District Judge


Dated at Hartford, Connecticut: July 2, 2019.




                                       - 68 -
